 

EXHIBIT 10.1

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WASHINGTON

AT RICHLAND

 

 

 

 

 

In re IsoRay, Inc. Securities Litigation

 

 

 

 

 

Master File No. 4:15-cv-5046-LRS

 

STIPULATION OF SETTLEMENT

 

 

 

 

This Stipulation of Settlement (together with all Exhibits and Schedules
thereto, the “Stipulation”), dated as of September 23, 2016, which is entered
into by and among (i) Plaintiffs (defined herein), on their own behalf and on
behalf of the Settlement Class (defined herein), and (ii) IsoRay Inc. (“IsoRay”
or the “Company”) and Dwight Babcock, by and through their undersigned
attorneys, states all of the terms of the settlement and resolution of this
matter by the Settling Parties (defined herein) and is intended by the Settling
Parties to fully and finally release, resolve, and discharge the Released Claims
(defined herein) against the Released Persons (defined herein), subject to the
approval of the United States District Court for the Eastern District of
Washington (the “Court”).

 

Throughout this Stipulation, all terms used with initial capitalization, but not
immediately defined, shall have the meanings ascribed to them in Section 1
below.

 

WHEREAS:

 

A.The Action

 

On May 22, 2015, after an investigation, a putative class action lawsuit was
filed in the United States District Court for the Eastern District of Washington
against IsoRay and the Individual Defendant (defined herein), alleging
violations of the Securities Exchange Act of 1934.

 

On August 17, 2015, the Court appointed Bogdan Ostrowski, Joseph Kavanaugh and
Patrick McNamara as Lead Plaintiffs and approved their selection of The Rosen
Law Firm, P.A. and Wolf Haldenstein Adler Freeman & Herz LLP as Lead Counsel
pursuant to the Private Securities Litigation Reform Act, as amended.

 

 1 

 

 

Plaintiffs’ Counsel (defined herein) conducted a further extensive investigation
regarding the claims asserted in the Action. Following this investigation, on
October 16, 2015, Plaintiffs filed the Amended Class Action Complaint
(“Complaint”).

 

On December 15, 2015, Defendants filed a motion to dismiss the Complaint. On
February 16, 2016, Plaintiffs filed an opposition to the motion to dismiss. Upon
full briefing of the motion, the Court held a hearing on the motion on May 12,
2016, and took the matter under submission.

 

On June 1, 2016, the Court issued an order denying the motion to dismiss.

 

B.The Settlement

 

On September 14, 2016, the Settling Parties participated in an all-day mediation
with experienced mediator Michelle Yoshida, Esq. of Phillips ADR. At the
conclusion of the mediation session, the Settling Parties reached an agreement
in principle to settle the Action.

 

This Stipulation memorializes the agreement between the Settling Parties to
fully and finally settle the Action and to fully release the Released Persons of
the Released Claims, including all claims asserted against the Defendants in
this Action, with prejudice in return for specified consideration.

 

C.Defendants’ Denial Of Wrongdoing And Liability

 

Defendants have denied and continue to deny each and all of the claims and
contentions alleged by Plaintiffs in this Action. The Defendants expressly have
denied and continue to deny all charges of wrongdoing or liability against them
arising out of any of the conduct, statements, acts or omissions alleged, or
that could have been alleged, in this Action. The Defendants also have denied
and continue to deny, inter alia, the allegations that Plaintiffs or Settlement
Class Member have suffered damage, or were otherwise harmed by the conduct
alleged in this Action. The Defendants have asserted and continue to assert
that, at all times, they acted in good faith and in a manner reasonably believed
to be in accordance with all applicable rules, regulations and laws.

 

 2 

 

 

Defendants enter into this Stipulation to eliminate the uncertainties, burden
and expense of further litigation. Nothing in this Stipulation shall be
construed as any admission by any of the Defendants or any of the Released
Persons of any wrongdoing, fault, liability, or damages whatsoever.

 

D.Claims of Plaintiffs And Benefits Of Settlement

 

Plaintiffs believe that the claims asserted in the Action have merit.
Plaintiffs, however, recognize and acknowledge the expense and length of
continued proceedings necessary to prosecute the Action against Defendants
through trial and appeals. Plaintiffs also have taken into account the uncertain
outcome and the risk of any litigation. In particular, Plaintiffs have
considered the challenges and expense of conducting discovery, the risks of
surviving an anticipated motion for summary judgment, the risk in collecting any
judgment (if awarded) against the Defendants, as well as the risk and expense
associated with potential appeals even if Plaintiffs are successful in their
claims. Plaintiffs have therefore determined that the Settlement set forth in
this Stipulation is fair, adequate, reasonable, and in the best interests of the
Settlement Class.

 

 3 

 

 

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the Plaintiffs,
for themselves and on behalf of the Settlement Class, and Defendants by and
through their respective undersigned counsel that, subject to the approval of
the Court pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, in
consideration of the benefits flowing to the Settling Parties from the
Settlement set forth herein, the Action and the Released Claims as against the
Released Persons shall be finally and fully compromised, settled and released,
the Action shall be dismissed with prejudice, upon and subject to the terms and
conditions of this Stipulation, as follows.

 

1.          Definitions

 

In addition to the terms defined above, the following capitalized terms, used in
this Stipulation, shall have the meanings specified below:

 

1.1.       “Action” or “Litigation” means the putative class action captioned In
re IsoRay, Inc. Securities Litigation, Case No. 15-cv-5046-LRS, pending in the
United States District Court for the Eastern District of Washington, and
including all cases consolidated therein.

 

1.2.      “Administrative Costs” means all costs and expenses associated with
providing notice of the Settlement to the Settlement Class and otherwise
administering or carrying out the terms of the Settlement. Such costs may
include, without limitation: escrow agent costs, the costs of publishing summary
notice, the costs of printing and mailing the full Notice and Proof of Claim,
and the costs of reviewing and processing Proofs of Claim, as directed by the
Court. Such costs do not include legal fees.

 

1.3.       “Authorized Claimant” means any Settlement Class Member who is a
Claimant and whose Proof of Claim has been allowed pursuant to the terms of this
Stipulation, the exhibits hereto, and any order of the Court.

 

 4 

 

 

1.4.       “Claimant” means any Settlement Class Member who files a Proof of
Claim in such form and manner, and within such time, as the Court shall
prescribe, and does not withdraw it.

 

1.5.       “Claims” means any and all manner of claims, demands, rights,
actions, potential actions, causes of action, liabilities, duties, damages,
losses, diminutions in value, obligations, agreements, suits, fees, attorneys’
fees, expert or consulting fees, debts, expenses, costs, sanctions, judgments,
decrees, matters, issues and/or controversies of any kind or nature whatsoever,
whether known or unknown, contingent or absolute, liquidated or not liquidated,
accrued or unaccrued, suspected or unsuspected, disclosed or undisclosed,
apparent or not apparent, foreseen or unforeseen, matured or not matured, which
now exist, or heretofore or previously existed, or may hereafter exist,
(including, but not limited to, any claims arising under federal, state, common
law, statute, rule, or regulation, whether individual, class, direct,
derivative, representative, on behalf of others, legal, equitable, or of any
other type or in any other capacity.

 

1.6.       “Claims Administrator” means Strategic Claims Services, which shall
administer the Settlement.

 

1.7.       “Defendants” means IsoRay and Dwight Babcock.

 

1.8.       “Defendants’ Counsel” means Wilson Sonsini Goodrich & Rosati P.C.

 

1.9.       “Escrow Account” means an interest-bearing escrow account established
by the Escrow Agent or its appointed agent. The Escrow Account shall be managed
by the Escrow Agent, subject to the Court’s supervisory authority, for the
benefit of Plaintiffs and the Settlement Class in accordance with the terms of
the Stipulation.

 

 5 

 

 

1.10.    The “Escrow Agent” is Strategic Claims Services or its appointed agent.
The Escrow Agent shall perform the duties as set forth in this Stipulation.

 

1.11.     “Effective Date” means the first date by which all of the events and
conditions specified in ¶10.3 of this Stipulation have been met and have
occurred.

 

1.12.     “Final” when referring to the Final Judgment means exhaustion of all
possible appeals, meaning (i) if no appeal or request for review is filed, the
day after the date of expiration of any time for appeal or review of the Final
Judgment, and (ii) if an appeal or request for review is filed, the day after
the date the appeal or request for review is dismissed, or the Final Judgment is
upheld on appeal or review in all material respects, and is not subject to
further review on appeal or by certiorari or otherwise; provided, however, that
any dispute or appeals relating solely to the amount, payment or allocation of
attorneys’ fees and expenses, Plaintiff service awards as approved by the Court
for reimbursement of their reasonable costs and expenses (including lost wages)
directly related to the representation of the class, the Plan of Allocation, or
the provisions of ¶¶6.1 and 6.2 of this Stipulation shall have no effect on
finality for purposes of determining the date on which the Final Judgment
becomes Final.

 

1.13.   “Final Judgment” means the order and judgment to be entered by the Court
approving the Settlement, materially in the form attached hereto as Exhibit B.

 

1.14.    “Individual Defendant” means Dwight Babcock.

 

 6 

 

 

1.15.    “Notice” means the “Notice of Proposed Settlement of Class Action and
Settlement Fairness Hearing, and Motion for Attorneys’ Fees and Reimbursement of
Expenses,” which is to be sent to Settlement Class Members substantially in the
form attached hereto as Exhibit A-1.

 

1.16.     “Opt-Out” means any one of, and “Opt-Outs” means all of, any Persons
who otherwise would be Settlement Class Members and have timely and validly
requested exclusion from the Settlement Class in accordance with the provisions
of the Preliminary Approval Order and the Notice given pursuant thereto, and
have not withdrawn their request for exclusion.

 

1.17.   “Person” means individual, corporation, fund, limited liability
corporation, professional corporation, limited liability partnership,
partnership, limited partnership association, joint stock company, estate, legal
representative, trust, unincorporated association, and any business or legal
entity and their spouses, heirs, predecessors, successors, representatives, or
assigns.

 

1.18.    “Plaintiffs” means Lead Plaintiffs Bodgan Ostrowski, Joseph Kavanaugh
and Patrick McNamara and named plaintiffs Timothy Yuen and JM Zulueta.

 

1.19.    “Plaintiffs’ Counsel” means the law firms of The Rosen Law Firm, P.A.
and Wolf Haldenstein Freeman Adler & Herz LLP.

 

1.20.    “Plan of Allocation” means a plan or formula for allocating the
Settlement Fund to Authorized Claimants after payment of Administrative Costs,
Taxes and Tax Expenses, and such attorneys’ fees, costs and expenses as may be
awarded by the Court.

 

 7 

 

 

1.21.    “Preliminary Approval Order” means the proposed order preliminarily
approving the Settlement and directing notice thereof to the Settlement Class,
substantially in the form attached hereto as Exhibit A.

 

1.22.    “Proof of Claim” means the Proof of Claim to be submitted by Claimants,
substantially in the form attached as Exhibit A-3.

 

1.23.    “Related Persons” means each of a Defendant’s past, present or future
parents, subsidiaries and affiliates, and their respective directors, officers,
employees, partners, members, principals, agents, underwriters, insurers,
co-insurers, reinsurers, controlling shareholders, attorneys, accountants or
auditors, financial or investment advisors or consultants, banks or investment
bankers, personal or legal representatives, predecessors, successors, assigns,
spouses, marital communities, heirs, related or affiliated entities, any entity
in which a Defendants has a controlling interest, any member of the Individual
Defendant’s immediate family, or any trust of which the Individual Defendant is
the settler or which is for the benefit of any Defendant and/or member(s) of his
family.

 

1.24.    “Released Claims” means any and all Claims, including Unknown Claims,
that have been, could have been, or in the future can or might be asserted in
any federal, state or foreign court, tribunal, forum or proceeding by on or
behalf of any of the Releasing Parties against any one or more of the Released
Persons, whether any such Released Persons were named, served with process, or
appeared in the Action, which directly or indirectly arise out of or relate to
(i) the subject matter of the Action or any of the claims asserted in the
Action, (ii) the facts, events, transactions, acts, occurrences, statements,
representations, misrepresentations, or omissions which were or could have been
asserted in this Action, including but not limited to any Claim for fraud,
deceit, negligence, or violations of federal securities laws and the rules
promulgated thereunder, (iii) the purchase or sale of IsoRay common stock by any
of the Releasing Parties during the Class Period, and/or (iv) any claims in
connection with, based upon, arising out of, or relating to the Settlement (but
excluding any claims to enforce the terms of the Settlement).

 

 8 

 

 

1.25.     “Released Persons” means Defendants and their Related Persons.

 

1.26.     “Releasing Parties” means the Plaintiffs, each and every member of the
Settlement Class and each of their respective parent entities, associates,
affiliates, subsidiaries, predecessors, successors, assigns, attorneys, heirs,
representatives, administrators, executors, devisees, legatees, and estates.

 

1.27.     “Settlement” means the settlement contemplated by this Stipulation.

 

1.28.    “Settlement Amount” means the sum of $3,537,500 (three million five
hundred thirty seven thousand five hundred U.S. dollars) in cash to be paid
pursuant to ¶2.1 of this Stipulation.

 

1.29.    “Settlement Class” means all Persons (including, without limitation,
their beneficiaries) who purchased the publicly traded common stock of IsoRay
between May 20, 2015 and May 21, 2015, inclusive, (“Class Period”) and were
damaged thereby. Excluded from the Settlement Class are: (i) Persons who
suffered no compensable losses (ii) Opt-Outs; and (iii) Defendants and any
entity in which the Defendants have a controlling interest, and the officers,
directors, affiliates, legal representatives, immediate family members, heirs,
successors, subsidiaries and/or assigns of any such individual or entity in
their capacity as such.

 

 9 

 

 

1.30.    “Settlement Class Member” or “Class Member” means any Person who is a
member of the Settlement Class.

 

1.31.    “Settlement Hearing” or “Final Settlement Hearing” means the hearing at
or after which the Court will make a final decision pursuant to Rule 23 of the
Federal Rules of Civil Procedure as to whether the Settlement contained in the
Stipulation is fair, reasonable and adequate, and therefore, should receive
final approval from the Court.

 

1.32.    “Settling Party” means any one of, and “Settling Parties” means all of,
the parties to the Stipulation, namely Defendants and Plaintiffs, on behalf of
themselves and the Settlement Class.

 

1.33.    “Summary Notice” means the notice of the proposed Settlement which
shall be published in Investors’ Business Daily substantially in the form
attached hereto as Exhibit A-2.

 

1.34.     “Unknown Claims” shall mean all claims, demands, rights, liabilities,
and causes of action of every nature and description which any Settlement Class
Member does not know or suspect to exist in his, her or its favor at the time of
the release of the Released Persons which, if known by him, her or it, might
have affected his, her or its settlement with and release of the Released
Persons, or might have affected his, her or its decision not to opt-out or
object to this Settlement. With respect to any and all Released Claims, the
Settling Parties stipulate and agree that, upon the Effective Date, the
Plaintiffs shall expressly waive, and each of the Settlement Class Members shall
be deemed to have waived, and by operation of the Final Judgment shall have
waived, the provisions, rights and benefits of California Civil Code § 1542,
which provides:

 

 10 

 

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Plaintiffs shall expressly waive and each of the Settlement Class Members shall
be deemed to have, and by operation of the Final Judgment shall have, expressly
waived any and all provisions, rights and benefits conferred by any law of any
state, territory, foreign country or principle of common law, which is similar,
comparable or equivalent to California Civil Code § 1542. Plaintiffs and/or one
or more Settlement Class Members may hereafter discover facts in addition to or
different from those which he, she or it now knows or believes to be true with
respect to the subject matter of the Released Claims, but the Plaintiffs shall
expressly fully, finally and forever settle and release, and each Settlement
Class Member, upon the Effective Date, shall be deemed to have, and by operation
of the Final Judgment shall have, fully, finally and forever settled and
released, any and all Released Claims, known or unknown, suspected or
unsuspected, contingent or non-contingent, which now exist, or heretofore have
existed, including, but not limited to, conduct which is negligent, intentional,
or with or without malice. The Plaintiffs acknowledge, and the Settlement Class
Members shall be deemed by operation of the Final Judgment to have acknowledged,
that the foregoing waiver was separately bargained for and a key element of the
Settlement of which this release is a part.

 

 11 

 

 

2.The Settlement Consideration

 

2.1.      In consideration for the promises and obligations contained herein and
the full and final release, settlement and discharge of all Released Claims
against the Released Persons, the Settling Parties have agreed that, subject to
the terms of the Stipulation, Defendants shall pay or cause to be paid the
Settlement Amount to be deposited into the Escrow Account, under the control of
the Escrow Agent, within fourteen (14) calendar days from the date by which both
a) Defendants have received a W-9 and payment instructions from Plaintiffs, and
b) entry of the Preliminary Approval Order. The funds transferred to the Escrow
Account pursuant to this paragraph, and any interest earned thereon, are
referred to as the “Settlement Fund.”

 

2.2.      Under no circumstances will Defendants be required to pay more than
the Settlement Amount pursuant to this Stipulation and the Settlement for any
reason whatsoever, including, without limitation, as compensation to any
Settlement Class Member or in payment of any fees or expenses incurred by any
Settlement Class Member or Plaintiffs’ Counsel.

 

3.Handling And Disbursement Of Funds By The Escrow Agent

 

3.1.      No monies will be disbursed from the Settlement Fund until after the
Effective Date except:

 

(a)        As provided in ¶ 3.4 below;

 

(b)        As provided in ¶10.9 below, if applicable;

 

(c)        As provided in ¶8.2 below; and

 

 12 

 

 

(d)        To pay Taxes and Tax Expenses (as defined in ¶4.1 below) on the
income earned by the Settlement Fund. Taxes and Tax Expenses shall be paid out
of the Settlement Fund and shall be considered to be a cost of administration of
the Settlement and shall be timely paid by the Escrow Agent without prior order
of the Court.

 

3.2.      The Escrow Agent may invest any funds (other than security interests
in assets) deposited into the Settlement Fund in short term instruments backed
by the full faith and credit of the United States Government or fully insured by
the United States Government or an agency thereof, and may reinvest the proceeds
of these instruments as they mature in similar instruments at their then-current
market rates. Defendants, Defendants’ Counsel and the Released Persons shall
have no responsibility for, interest in, or any liability whatsoever with
respect to any investment decision executed by the Escrow Agent. The Settlement
Fund shall bear all risks related to the investments of the Settlement Amount in
accordance with the guidelines set forth in this paragraph.

 

3.3.      The Escrow Agent shall not disburse the Settlement Fund except as
provided in this Stipulation or by an order of the Court.

 

3.4.      At any time after the Court grants preliminary approval of the
Settlement, the Escrow Agent may, without further approval from Defendants or
the Court, disburse at the direction of Plaintiffs’ Counsel up to $100,000.00
from the Settlement Fund prior to the Effective Date to pay the Administrative
Costs.

 

 13 

 

 

4.Taxes

 

4.1.      Plaintiffs’ Counsel has structured the Settlement Fund so that it will
be at all times a “qualified settlement fund” within the meaning of Treasury
Regulation § 1.468B-1. The Settling Parties agree to treat it as such. In
addition, Plaintiffs’ Counsel or its designee shall timely make such elections
as necessary or advisable to carry out the provisions of this ¶4.1, including
the “relation-back election” (as defined in Treasury Regulation § 1.468B-1) back
to the earliest permitted date. Such elections shall be made in compliance with
the procedures and requirements contained in such regulations. It shall be the
responsibility of Plaintiffs’ Counsel or its designee to timely and properly
prepare and deliver the necessary documentation for signature by all necessary
parties, and thereafter to cause the appropriate filing to occur.

 

(a)        For purposes of § 468B of the Internal Revenue Code of 1986, as
amended, and Treasury Regulation § 1.468B-2(k)(3) promulgated thereunder, the
“administrator” shall be the Plaintiffs’ Counsel or its designee. Plaintiffs’
Counsel or its designee shall timely and properly file all informational and
other tax returns necessary or advisable with respect to the Settlement Fund
(including without limitation the returns described in Treasury Regulation §
1.468B-2(k)). Such returns (as well as the election described in this ¶4.1)
shall be consistent with this ¶4.1 and in all events shall reflect that all
Taxes (including any estimated Taxes, interest or penalties) on the income
earned by the Settlement Fund shall be paid out of the Settlement Fund as
provided in this Stipulation.

 

 14 

 

 

(b)       All Taxes (including any estimated Taxes, interest or penalties)
arising with respect to the income earned by the Settlement Fund, including any
Taxes or tax detriments that may be imposed upon Defendants or Defendants’
Counsel with respect to any income earned by the Settlement Fund for any period
during which the Settlement Fund does not qualify as a “qualified settlement
fund” for federal or state income tax purposes (“Taxes”), and expenses and costs
incurred in connection with the operation and implementation of this ¶4.1
(including, without limitation, expenses of tax attorneys and/or accountants and
mailing and distribution costs and expenses or penalties relating to filing (or
failing to file) the returns described in this ¶4.1) (“Tax Expenses”), shall be
paid out of the Settlement Fund, as appropriate. Defendants and Defendants’
Counsel shall have no liability or responsibility for the Taxes or the Tax
Expenses. Taxes and Tax Expenses shall be treated as, and considered to be, a
cost of administration of the Settlement and shall be timely paid out of the
Settlement Fund without prior order from the Court. The Escrow Agent shall be
obligated (notwithstanding anything herein to the contrary) to withhold from
distribution to Authorized Claimants any funds necessary to pay such amounts,
including the establishment of adequate reserves for any Taxes and Tax Expenses
(as well as any amounts that may be withheld under Treasury Regulation §
1.468B-2(1)(2)). Defendants, Defendants’ Counsel and the Released Persons shall
have no responsibility for, interest in, or any liability whatsoever with
respect to the foregoing provided in this ¶4.1. The Settling Parties agree to
cooperate with each other, and their tax attorneys and accountants, to the
extent reasonably necessary to carry out the provisions of this ¶4.1.

 

 15 

 

 

5.Preliminary Approval Order, Notice Order, And Settlement Hearing

 

5.1.      Plaintiffs’ Counsel shall submit this Stipulation and its exhibits to
the Court and shall apply for preliminary approval of the Settlement set forth
in this Stipulation, entry of a preliminary approval order, and approval for the
mailing and dissemination of notice, and Proof of Claim, substantially in the
form of Exhibits A, A-1, and A-2. The mailed Notice (Exhibit A-1) shall include
the general terms of the Settlement and the provisions of the Plan of
Allocation, and shall set forth the procedure by which recipients of the Notice
may object to the Settlement or the Plan of Allocation or request to be excluded
from the Settlement Class. The date and time of the Settlement Hearing shall be
added to the Notice before it is mailed or otherwise provided to Settlement
Class Members.

 

5.2.      To assist in dissemination of notice, Defendants will cooperate in
obtaining the names and contact information of the Settlement Class Members and
their nominees or custodians. Defendants shall provide, or cause to be provided,
to Plaintiffs’ Counsel or the Claims Administrator, at no cost to Plaintiffs,
within fourteen (14) calendar days after the Court signs an order preliminarily
approving the settlement, transfer records in electronic searchable form, such
as Excel, containing the names and addresses of Persons who purchased or
otherwise acquired IsoRay common stock during the Class Period.

 

5.3.      At the time of the submission described in ¶5.1 hereof, the Settling
Parties, through their counsel, shall jointly request that, after the Notice is
provided, the Court hold the Settlement Hearing and (i) approve the Settlement
as set forth herein and (ii) enter judgment substantially in the form of Exhibit
B hereto, as promptly after the Settlement Hearing as possible.

 

 16 

 

 

6.Releases And Covenants Not To Sue

 

6.1.      Upon the Effective Date, as defined in ¶1.11 hereof, the Releasing
Parties, on behalf of themselves, their successors and assigns, and any other
Person claiming (now or in the future) through or on behalf of them, regardless
of whether any such Releasing Party ever seeks or obtains by any means,
including without limitation by submitting a Proof of Claim, any disbursement
from the Settlement Fund, shall be deemed to have, and by operation of the Final
Judgment shall have, fully, finally, and forever released, relinquished, and
discharged all Released Claims against the Released Persons and shall have
covenanted not to sue the Released Persons with respect to all such Released
Claims, and shall be permanently barred and enjoined from asserting, commencing,
prosecuting, instituting, assisting, instigating, or in any way participating in
the commencement or prosecution of any action or other proceeding, in any forum,
asserting any Released Claim, either directly, representatively, derivatively,
or in any other capacity, against any of the Released Persons. Nothing contained
herein shall, however, bar the Releasing Parties from bringing any action or
claim to enforce the terms of this Stipulation or the Final Judgment.

 

6.2.      Upon the Effective Date, as defined in ¶1.11 hereof, Defendants, on
behalf of themselves, their heirs, executors, predecessors, successors and
assigns, shall be deemed to have, and by operation of the Final Judgment shall
have, fully, finally, and forever released, relinquished, and discharged the
Plaintiffs, Settlement Class Members and Plaintiffs’ Counsel from all Claims
which arise out of, concern or relate to the institution, prosecution,
settlement or dismissal of the Action (the “Defendants’ Released Claims”), and
shall be permanently enjoined from prosecuting the Defendants’ Released Claims
against the Plaintiffs, Settlement Class Members and Plaintiffs’ Counsel.
Nothing contained herein shall, however, bar the Defendants or any Released
Party from bringing any action or claim to enforce the terms of this Stipulation
or the Final Judgment.

 

 17 

 

 

7.Administration And Calculation Of Claims, Final Awards And Supervision And
Distribution Of The Settlement Fund

 

7.1.      Under the supervision of Plaintiffs’ Counsel, acting on behalf of the
Settlement Class, and subject to such supervision and direction of the Court as
may be necessary or as circumstances may require, the Claims Administrator shall
administer and calculate the claims submitted by Settlement Class Members and
shall oversee distribution of the Net Settlement Fund (as defined below) to
Authorized Claimants.

 

7.2.      The Settlement Fund shall be applied as follows:

 

(a)        To pay the Taxes and Tax Expenses described in ¶4.1 above;

 

(b)        To pay Administrative Costs;

 

(c)        To pay Plaintiffs’ Counsel’s attorneys’ fees and expenses (the “Fee
and Expense Award”), and to pay Plaintiffs service awards, to the extent allowed
by the Court; and

 

(d)        To distribute the balance of the Settlement Fund, that is, the
Settlement Fund less the items set forth in ¶7.2(a), (b), and (c) hereof (the
“Net Settlement Fund”), to the Authorized Claimants as allowed by this
Stipulation, the Plan of Allocation, or the Court.

 

 18 

 

 

7.3.      Upon and after the Effective Date, and in accordance with the terms of
the Plan of Allocation or such further approval and further order(s) of the
Court as may be necessary or as circumstances may require, the Net Settlement
Fund shall be distributed to Authorized Claimants subject to and in accordance
with the Plan of Allocation set forth in the Notice. The Net Settlement Fund
shall be distributed to Authorized Claimants by the Claims Administrator upon
application to the Court by Plaintiffs’ Counsel for a settlement class
distribution order only after all of the following having occurred: (i) the
Effective Date; (ii) all claims have been processed, and all Claimants whose
claims have been rejected or disallowed, in whole or in part, have been notified
and provided the opportunity to be heard concerning such rejection or
disallowance; (iii) all objections with respect to all rejected or disallowed
claims have been resolved by the Court, and all appeals therefrom have been
resolved or the time therefor has expired; (iv) all matters with respect to
Attorneys’ Fees and Expenses, costs, and disbursements have been resolved by the
Court, and all appeals therefrom have been resolved or the time therefor has
expired; and (v) all costs of administration have been paid.

 

7.4.      This is not a claims-made settlement, and if all conditions of the
Stipulation are satisfied and the Final Judgment becomes Final, no portion of
the Settlement Fund will be returned to Defendants. Neither Defendants nor
Defendants’ Counsel shall have any responsibility for, interest in, or liability
whatsoever with respect to the investment or distribution of the Net Settlement
Fund, the Plan of Allocation, the determination, administration, or calculation
of claims, the payment or withholding of Taxes or Tax Expenses, or any losses
incurred in connection therewith. No Person shall have any claims against
Plaintiffs’ Counsel, the Claims Administrator or any other agent designated by
Plaintiffs’ Counsel based on distribution determinations or claim rejections
made substantially in accordance with this Stipulation and the Settlement
contained herein, the Plan of Allocation, or orders of the Court. Plaintiffs’
Counsel shall have the right, but not the obligation, to waive what they deem to
be formal or technical defects in any Proofs of Claim filed, where doing so is
in the interest of achieving substantial justice.

 

 19 

 

 

7.5.      It is understood and agreed by the Settling Parties that any proposed
Plan of Allocation of the Net Settlement Fund including, but not limited to, any
adjustments to an Authorized Claimant’s claim set forth therein, is not a
condition of this Stipulation and is to be considered by the Court separately
from the Court’s consideration of the fairness, reasonableness, and adequacy of
the Settlement set forth in this Stipulation. Any order or proceedings relating
to the Plan of Allocation, or any appeal from any order relating thereto or
reversal or modification thereof, shall not operate to modify, terminate or
cancel this Stipulation, or affect or delay the finality of the Final Judgment,
or any other orders entered pursuant to this Stipulation.

 

7.6.      If any funds remain in the Net Settlement Fund by reason of uncashed
checks or otherwise, then, after the Claims Administrator has made reasonable
and diligent efforts to have Settlement Class Members who are entitled to
participate in the distribution of the Net Settlement Fund cash their
distribution checks, any balance remaining in the Net Settlement Fund six (6)
months after the initial distribution of such funds shall be re-distributed,
after payment of any unpaid costs or fees incurred in administering the Net
Settlement Fund for such redistribution, to Settlement Class Members who have
cashed their checks and who would receive at least $10.00 from such
re-distribution. If any funds shall remain in the Net Settlement Fund six months
after such re-distribution, then such balance shall be contributed to a
non-sectarian charity or any not-for-profit successor of it chosen by
Plaintiffs’ Counsel.

 

 20 

 

 

8.Plaintiffs’ Counsel’s Attorneys’ Fees And Reimbursement Of Expenses

 

8.1.      Plaintiffs’ Counsel may submit an application or applications (the
“Fee and Expense Application”) for distributions from the Settlement Fund to
Plaintiffs’ Counsel for (i) an award of attorneys’ fees; (ii) reimbursement of
actual costs and expenses, including the fees and expenses of experts and/or
consultants, incurred in connection with prosecuting the Action; and (iii) any
Lead and named Plaintiff service awards as approved by the Court.

 

8.2.      Except as otherwise provided in this paragraph, any attorneys’ fees
and expenses awarded by the Court shall be paid to Plaintiffs’ Counsel from the
Settlement Fund within two (2) business days of the date the Court enters an
order awarding such fees and expenses. In the event that the Effective Date does
not occur, or the Order and Final Judgment is reversed or modified in any way
that affects the award of attorneys’ fees and expenses, or the Stipulation is
terminated for any other reason, then each Plaintiffs’ Counsel receiving fees or
expenses under this provision shall, within ten (10) business days from
receiving notice from Defendants’ Counsel or from a court of appropriate
jurisdiction, refund to the Settlement Fund, either the full amount of the fees
and expenses previously received by it pursuant to these provisions or an amount
consistent with any modification of the Order and Final Judgment with respect to
the fee and expense award. Plaintiffs’ Counsel and any other plaintiffs’
counsel’s law firm that receives fees and expenses, on behalf of itself and each
partner and/or shareholder of it, agrees that the law firm and its partners
and/or shareholders are subject to jurisdiction of the Court for the purpose of
enforcing the provisions of this paragraph, and each shall be liable for
repayment of all attorneys’ fees and expenses awarded by the Court.

 

 21 

 

 

8.3.      The procedure for, and allowance or disallowance by the Court of, any
application by Plaintiffs’ Counsel for attorneys’ fees, expenses, including the
fees and expenses of experts and/or consultants, and/or case contribution awards
for Plaintiffs are not a condition of the Settlement set forth in this
Stipulation and are to be considered by the Court separately from the Court’s
consideration of the fairness, reasonableness, and adequacy of the Settlement
set forth in this Stipulation. Any order of or proceedings relating to the Fee
and Expense Application, or any appeal from any order relating thereto or
reversal or modification thereof, shall not operate to modify, terminate or
cancel this Stipulation, or affect or delay the finality of the Final Judgment
or any other orders entered pursuant to this Stipulation.

 

8.4.      Any award of attorneys’ fees and/or expenses and/or any case
contribution award shall be paid solely from the Settlement Fund and shall
reduce the settlement consideration paid to the Settlement Class accordingly.
The Released Persons shall have no responsibility for, and no liability
whatsoever with respect to, any payments to Plaintiffs’ Counsel or the
Plaintiffs and/or any other Person who receives payment from the Settlement
Fund.

 

 22 

 

 

9.Class Certification

 

9.1.      In the Final Judgment, the Settlement Class shall be certified for
purposes of this Settlement, but in the event that the Final Judgment does not
become Final or the Settlement fails to become effective for any reason, all
Settling Parties reserve all their rights on all issues, including whether a
class should be certified in the Action. For settlement purposes only, in
connection with the Final Judgment, Defendants shall consent to (i) the
appointment of Lead and named Plaintiffs as the class representatives, (ii) the
appointment of Plaintiffs’ Counsel as class counsel, and (iii) the certification
of the Settlement Class pursuant to Rules 23(a) and (b)(3) of the Federal Rules
of Civil Procedure.

 

10.Conditions Of Settlement, Effect of Disapproval, Cancellation Or Termination

 

10.1.    Plaintiffs, on behalf of the Settlement Class, and Defendants shall
each have the right to terminate the Settlement and Stipulation by providing
written notice of his or its election to do so (“Termination Notice”) to all
other Settling Parties within fourteen (14) days of:

 

(a)        entry of a Court order declining to enter the Preliminary Approval
Order in any material respect;

 

 23 

 

 

(b)        entry of a Court order refusing to approve this Stipulation in any
material respect;

 

(c)        entry of a Court order declining to enter the Final Judgment in any
material respect; or

 

(d)        entry of an order by which the Final Judgment is modified or reversed
in any material respect by the Court, the Court of Appeals or the United States
Supreme Court. In the absence of any of the events enumerated in the preceding
sentence or those identified in ¶¶ 10.2 and 10.5 below, no Party shall have the
right to terminate the Agreement for any reason.

 

10.2.    If the Settlement Amount is not paid into the Escrow Account in
accordance with paragraph ¶2.1 of this Stipulation, then Plaintiffs, on behalf
of the Settlement Class, shall have the right to terminate the Settlement and
Stipulation by providing written notice to Defendants (“Failure to Fund
Termination Notice”) at any time prior to the Court’s entry of the Final
Judgment. Defendants may not terminate this Settlement and Stipulation if the
Settlement Amount is not paid into the Escrow Account in accordance with ¶2.1 of
this Stipulation.

 

10.3.    The Effective Date of this Stipulation shall not occur unless and until
each of the following events occurs and shall be the date upon which the last in
time of the following events occurs:

 

(a)        The Court has entered the Preliminary Approval Order attached hereto
as Exhibit A or an order containing materially the same terms;

 

 24 

 

 

(b)        The sum of $3,537,500 (three million five hundred thirty seven
thousand five hundred dollars) has been paid into the Escrow Account, as set
forth in paragraph ¶2.1;

 

(c)        The Court has approved the Settlement, following notice to the
Settlement Class and the Settlement Hearing, and has entered the Final Judgment;
and

 

(d)        The Final Judgment has become Final as defined in ¶1.13.

 

10.4.    Upon the occurrence of the Effective Date, any and all interest or
right of Defendants in or to the Settlement Fund, if any, shall be absolutely
and forever extinguished, except as set forth in this Stipulation.

 

10.5.    If prior to final Court approval of the Settlement, (i) Persons who
otherwise would be Settlement Class Members have timely and validly requested
exclusion from the Settlement Class in accordance with the provisions of the
Preliminary Approval Order and the notice given pursuant thereto, and have not
withdrawn their request for exclusion (“Opt-Outs”), and such Persons in the
aggregate purchased stock during the Settlement Class Period in an amount
greater than the amount specified in a separate Supplemental Agreement between
the Settling Parties (the “Supplemental Agreement”), or (ii) Persons file
lawsuits alleging fraud in connection with the purchase of more than the number
of IsoRay shares specified in the Supplemental Agreement, then Defendants shall
have, in their sole and absolute discretion, which must be exercised
unanimously, the option to terminate this Stipulation and Settlement in strict
accordance with the requirements and procedures set forth in the Supplemental
Agreement (the “Supplemental Termination Option”). The Supplemental Agreement
shall not be filed with the Court unless and until a dispute among the Settling
Parties concerning its interpretation or application arises.

 

 25 

 

 

10.6.    If some or all of the conditions specified in ¶10.3 above are not met,
or in the event that this Stipulation is not approved by the Court, or the
Settlement set forth in this Stipulation is terminated or fails to become
effective in accordance with its terms, then this Stipulation shall be canceled
and terminated, unless all of the Settling Parties agree in writing to proceed
with this Stipulation. None of the Settling Parties, or any of them, shall have
any obligation whatsoever to proceed under any terms other than those provided
for and agreed herein. If any Settling Party engages in a material breach of the
terms hereof, any other Settling Party, provided that it is in substantial
compliance with the terms of this Stipulation, may terminate this Stipulation on
notice to all the Settling Parties.

 

10.7.    In the event the Stipulation shall terminate, or be canceled, or shall
not become effective for any reason, the Settling Parties shall be restored to
their respective positions in the Action immediately prior to September 14,
2016, and they shall proceed in all respects as if the Stipulation had not been
executed and the related orders had not been entered, and in that event all of
their respective claims and defenses as to any issue in the Action shall be
preserved without prejudice.

 

10.8.    In the event that the Stipulation is not approved by the Court or the
Settlement set forth in this Stipulation is terminated or fails to become
effective in accordance with its terms, the terms and provisions of this
Stipulation, except as otherwise provided herein, shall have no further force
and effect with respect to the Settling Parties or Defendants and shall not be
used in this Action or in any other proceeding for any purpose, and any judgment
or order entered by the Court in accordance with the terms of this Stipulation
shall be treated as vacated, nunc pro tunc.

 

 26 

 

 

10.9.    In the event the Stipulation shall be terminated, or be canceled, or
shall not become effective for any reason, within seven (7) business days
(except as otherwise provided in the Supplemental Agreement) after the
occurrence of such event, the Settlement Fund, less taxes and any Administrative
Costs which have either been disbursed or are determined to be chargeable, shall
be refunded by the Escrow Agent to Defendants or its designee (pursuant to
written instructions from Defendants’ Counsel pursuant to this Stipulation). At
the request of Defendants’ Counsel at Defendants’ expense, Plaintiffs’ Counsel
or its designee shall apply for any tax refund owed on the Settlement Fund and
pay the proceeds, after deduction of any fees or expenses incurred in connection
with such application(s) for refund, pursuant to written direction from
Defendants’ Counsel.

 

10.10.  No order of the Court or modification or reversal on appeal of any order
of the Court concerning the Plan of Allocation, ¶6.1 hereof, or the amount of
any attorneys’ fees, costs, expenses, and interest awarded by the Court to
Plaintiffs’ Counsel shall constitute grounds for cancellation or termination of
the Stipulation.

 

 27 

 

 

11.No Admission Of Liability

 

11.1.    The Settling Parties covenant and agree that neither this Stipulation,
nor any terms of the Settlement, nor any communication relating thereto, nor the
Supplemental Agreement, is evidence, or an admission or concession by any
Settling Party or their counsel, any Settlement Class Member, or any of the
Released Persons, of any fault, liability or wrongdoing whatsoever, as to any
facts or claims alleged or asserted in the Action, or any other actions or
proceedings, or as to the validity or merit of any of the claims or defenses
alleged or asserted in any such action or proceeding. This Stipulation is not a
finding or evidence of the validity or invalidity of any claims or defenses in
the Action, any wrongdoing by any Settling Party, Settlement Class Member, or
any of the Released Persons, or any damages or injury to any Settling Party,
Settlement Class Member, or any Released Persons. Neither this Stipulation, nor
the Supplemental Agreement, nor any of the terms and provisions of this
Stipulation or the Supplemental Agreement, nor any of the negotiations or
proceedings in connection therewith, nor any of the documents or statements
referred to herein or therein, nor the Settlement, nor the fact of the
Settlement, nor the Settlement proceedings, nor any statement in connection
therewith, (a) shall (i) be argued to be, used or construed as, offered or
received in evidence as, or otherwise constitute an admission, concession,
presumption, proof, evidence, or a finding of any, liability, fault, wrongdoing,
injury or damages, or of any wrongful conduct, acts or omissions on the part of
any Released Party, or of any infirmity of any defense, or of any damages to the
Lead Plaintiffs or any other Settlement Class Member, or (ii) otherwise be used
to create or give rise to any inference or presumption against any of the
Released Persons concerning any fact or any purported liability, fault, or
wrongdoing of the Released Persons or any injury or damages to any person or
entity, or (b) shall otherwise be admissible, referred to or used in any
proceeding of any nature, for any purpose whatsoever; provided, however, that
the Stipulation or the Supplemental Agreement or the Final Judgment may be
introduced in any proceeding, whether in the Court or otherwise, as may be
necessary to argue and establish that the Stipulation or Supplemental Agreement
or Final Judgment has res judicata, collateral estoppel, or other issue or claim
preclusion effect or to otherwise consummate or enforce the Settlement or
Supplemental Agreement or Final Judgment, or as otherwise required by law.

 

 28 

 

 

12.Miscellaneous Provisions

 

12.1.    Except in the event of the filing of a Termination Notice or Failure to
Fund Termination Notice or termination notice in accordance with the parties’
Supplemental Agreement, pursuant to ¶¶10.1, 10.2 or 10.5 of this Stipulation,
the Settling Parties shall take all actions reasonably necessary to consummate
this agreement; and (b) agree to cooperate with each other to the extent
reasonably necessary to effectuate and implement all terms and conditions of the
Stipulation.

 

12.2.    The Settling Parties and their counsel represent that they will not
encourage or otherwise influence any Settlement Class Members to request
exclusion from, or object to, the Settlement.

 

12.3.   Each of the attorneys executing this Stipulation, any of its exhibits,
or any related settlement documents on behalf of any Settling Party hereto
hereby warrants and represents that he or she has been duly empowered and
authorized to do so by the Settling Party he or she represents.

 

12.4.   Plaintiffs and Plaintiffs’ Counsel represent and warrant that the
Plaintiffs are Settlement Class Members and none of the Plaintiffs’ claims or
causes of action against one or more Defendants in the Action, or referred to in
this Stipulation, or that could have been alleged against one or more Defendants
in the Action, have been assigned, encumbered or in any manner transferred in
whole or in part.

 

 29 

 

 

12.5.   This Stipulation, together with the Supplemental Agreement, constitutes
the entire agreement between the Settling Parties and supersedes any prior
agreements. No representations, warranties or inducements have been made to or
relied upon by any Settling Party concerning this Stipulation, other than the
representations, warranties and covenants expressly set forth herein and in the
Supplemental Agreement. Except as otherwise provided herein, each Settling Party
shall bear its own costs.

 

12.6.    This Stipulation may not be modified or amended, nor may any of its
provisions be waived, except by a writing signed by all Settling Parties or
their counsel or their respective successors in interest.

 

12.7.    This Stipulation shall be binding upon, and shall inure to the benefit
of, the Settling Parties and their respective agents, successors, executors,
heirs, and assigns.

 

12.8.    The Released Persons who do not appear on the signature lines below,
including but not limited to the Individual Defendant, are acknowledged and
agreed to be third party beneficiaries of this Stipulation and Settlement and
have the same rights to enforce this Stipulation and Settlement as the
signatories hereto.

 

12.9.    The headings herein are used for the purpose of convenience only and
are not meant to have legal effect.

 

 30 

 

 

12.10.  This Stipulation may be executed in any number of counterparts by any of
the signatories hereto and the transmission of an original signature page
electronically (including by facsimile or portable document format) shall
constitute valid execution of the Stipulation as if all signatories hereto had
executed the same document. Copies of this Stipulation executed in counterpart
shall constitute one agreement.

 

12.11.  This Stipulation, the Settlement, and any and all disputes arising out
of or relating in any way to this Stipulation, whether in contract, tort or
otherwise, shall be governed by and construed in accordance with the laws of the
State of Washington without regard to conflict of laws principles.

 

12.12.  The Court shall retain jurisdiction with respect to the implementation
and enforcement of the terms of this Stipulation, and all parties hereto submit
to the jurisdiction of the Court for purposes of implementing and enforcing the
Settlement embodied in this Stipulation.

 

12.13.  The Stipulation shall not be construed more strictly against one Party
than another merely by virtue of the fact that it, or any part of it, may have
been prepared by counsel for one of the Settling Parties, it being recognized
that it is the result of arm’s-length negotiations between the Settling Parties,
and all Settling Parties have contributed substantially and materially to the
preparation of this Stipulation.

 

12.14.  All agreements by, between or among the Settling Parties, their counsel
and their other advisors as to the confidentiality of information exchanged
between or among them shall remain in full force and effect, and shall survive
the execution and any termination of this Stipulation and the final consummation
of the Settlement, if finally consummated, without regard to any of the
conditions of the Settlement.

 

 31 

 

 

12.15.  The Settling Parties shall not assert or pursue any action, claim or
rights that any party violated any provision of Rule 11 of the Federal Rules of
Civil Procedure in connection with the Action, the Settlement, the Stipulation
or the Supplemental Agreement. The Settling Parties agree that the Action was
resolved in good faith following arm’s-length bargaining.

 

12.16.  Any failure by any of the Settling Parties to insist upon the strict
performance by any other Settling Party of any of the provisions of the
Stipulation shall not be deemed a waiver of any of the provisions hereof, and
such Settling Party, notwithstanding such failure, shall have the right
thereafter to insist upon the strict performance of any and all of the
provisions of this Stipulation to be performed by the other Settling Parties to
this Stipulation.

 

12.17. The waiver, express or implied, by any Settling Party of any breach or
default by any other Settling Party in the performance by such Settling Party of
its obligations under the Stipulation shall not be deemed or construed to be a
waiver of any other breach, whether prior, subsequent, or contemporaneous, under
this Stipulation.

 

IN WITNESS WHEREOF, the Settling Parties have executed this Stipulation by their
undersigned counsel effective as of the date set forth below.

 

 32 

 

 

Dated: September 23, 2016 THE ROSEN LAW FIRM, P.A.         By:     Phillip Kim
(pro hac vice)   275 Madison Avenue 34th Floor   New York, NY 10016   Telephone:
(212) 686-1060   Facsimile: (202) 202-3827   Email: pkim@rosenlegal.com      
WOLF HALDENSTEIN ALDER FREEMAN & HERZ LLP         By:     Matthew M. Guiney (pro
hac vice)   270 Madison Avenue   New York, NY 10016   Telephone: (212) 545-4600
  Facsimile: (212) 545-4653   Email: guiney@whafh.com       Co-Lead Counsel for
Plaintiffs

 

 33 

 

 

Dated: September 23, 2016 WILSON SONSINI GOODRICH & ROSATI, P.C.         By:    
Gregory L. Watts   701 Fifth Avenue, Suite 5100   Seattle, WA 98104-7036  
Telephone: (206) 883-2500   Facsimile: (206) 883-2699       Counsel for
Defendants IsoRay, Inc. and Dwight Babcock

 

 34 

 

 

Exhibit A

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WASHINGTON

AT RICHLAND

 

 

 

 

 

In re IsoRay, Inc. Securities Litigation

 

Master File No. 4:15-cv-5046-LRS

 

[PROPOSED] ORDER PRELIMINARY APPROVING SETTLEMENT AND PROVIDING FOR NOTICE
PROCEDURES

 

Hon. Lonny R. Suko

 

 

WHEREAS (i) Lead Plaintiffs Bodgan Ostrowski, Joseph Kavanaugh and Patrick
McNamara and named plaintiffs Timothy Yuen and JM Zulueta (“Plaintiffs”), on
behalf of themselves and the putative Settlement Class, and (ii) Defendants
IsoRay, Inc. (“IsoRay”), and Dwight Babcock (collectively, “Defendants”) have
jointly entered, by and through their respective counsel, into a Settlement of
the claims asserted in the Litigation, the terms of which are set forth in a
Stipulation of Settlement, dated September 23, 2016 (the “Stipulation”).

 

WHEREAS, the Stipulation, which is subject to review under Rule 23 of the
Federal Rules of Civil Procedure and which, together with the exhibits thereto,
sets forth the terms and conditions for the proposed Settlement of the claims
alleged in the Amended Complaint for Violations of the Federal Securities Laws
(the “Complaint”) filed in the Litigation; and the Court having read and
considered the Stipulation, the proposed “Notice of Pendency and Proposed
Settlement of Class Action” (“Notice”), the proposed “Summary Notice of Pendency
and Proposed Class Action Settlement” (“Summary Notice”), the proposed Plan of
Allocation of the Net Settlement Fund among Settlement Class Members (“Plan of
Allocation”), the proposed form of the Proof of Claim and Release (“Proof of
Claim”), the proposed form of Order and Final Judgment, and submissions made
relating thereto, and finding that substantial and sufficient grounds exist for
entering this Order;

 

 1 

 

 

NOW, THEREFORE, IT IS HEREBY ORDERED, this ___ day of _____, 2016, that:

 

1.      Capitalized terms used herein have the meanings defined in the
Stipulation. Pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil
Procedure, and for the purposes of the Settlement only, claims in the Litigation
against Defendants are hereby preliminarily certified as a class action on
behalf of all Persons (including, without limitation, their beneficiaries) who
purchased the publicly traded common stock of IsoRay between May 20, 2015 and
May 21, 2015, inclusive, (“Class Period”) and were damaged thereby. Excluded
from the Settlement Class are (i) Persons who suffered no compensable losses,
(ii) Opt-Outs (i.e., those Persons who file a valid and timely request for
exclusion in accordance with this Order); and (iii) Defendants and any entity in
which the Defendants have a controlling interest, and the officers, directors,
affiliates, legal representatives, immediate family members, heirs, successors,
subsidiaries and/or assigns of any such individual or entity in their capacity
as such.

 

 2 

 

 

2.      This Court finds, preliminarily and for purposes of Settlement only,
that the prerequisites for a class action under Rules 23(a) and (b)(3) of the
Federal Rules of Civil Procedure have been satisfied in that: (a) the number of
Settlement Class Members is so numerous that joinder of all members of the
Settlement Class is impracticable; (b) there are questions of law and fact
common to the Settlement Class; (c) the claims of the Plaintiffs are typical of
the claims of the Settlement Class they seek to represent; (d) the Plaintiffs
will fairly and adequately represent the interests of the Settlement Class; (e)
the questions of law and fact common to the Settlement Class predominate over
any questions affecting only individual members of the Settlement Class; and (f)
a class action is superior to other available methods for the fair and efficient
adjudication of the controversy.

 

3.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure,
preliminarily and for the purposes of settlement only, Lead and named Plaintiffs
are certified as the class representatives on behalf of the Settlement Class and
the Co-Lead Counsel previously selected by Lead Plaintiffs and appointed by the
Court, is hereby appointed as Co-Lead Counsel for the Settlement Class.

 

4.      A hearing (the “Final Settlement Hearing”) pursuant to Federal Rule of
Civil Procedure 23(e) is hereby scheduled to be held before the Court on _____,
___________ 2016 at __:_)0 _.m. for the following purposes:

 

(a)      to finally determine whether the Litigation satisfies the applicable
prerequisites for class action treatment under Federal Rules of Civil Procedure
23(a) and (b);

 

(b)      to finally determine whether the Settlement is fair, reasonable, and
adequate, and should be approved by the Court;

 

 3 

 

 

(c)      to finally determine whether the Order and Final Judgment as provided
under the Stipulation should be entered, dismissing the Complaint on the merits
and with prejudice, and to determine whether the release by the Settlement Class
of the Released Persons of the Released Claims as set forth in the Stipulation,
should be ordered, along with a permanent injunction barring efforts to bring
any claims extinguished by the release;

 

(d)      to finally determine whether the proposed Plan of Allocation for the
distribution of the Net Settlement Fund is fair and reasonable and should be
approved by the Court;

 

(e)      to consider the application of Plaintiffs’ Counsel for an award of
attorneys’ fees and expenses and an award to Plaintiffs;

 

(f)      to consider any Settlement Class Members’ objections to the Settlement,
whether submitted previously in writing or presented orally at the Final
Settlement Hearing by Settlement Class Members (or by counsel on their behalf);
and

 

(g)     to rule upon such other matters as the Court may deem appropriate.

 

5.      The Court reserves the right to adjourn the Final Settlement Hearing to
a later date and to approve the Settlement with or without modification and with
or without further notice of any kind. The Court further reserves the right to
enter its Order and Final Judgment approving the Settlement and dismissing the
Complaint, on the merits and with prejudice, regardless of whether it has
approved the Plan of Allocation or awarded attorneys’ fees and expenses or award
to the Plaintiffs.

 

 4 

 

 

6.      The Court reserves the right to approve the Settlement with such
modifications as may be agreed upon or consented to by the Settling Parties and
without further notice to the Settlement Class where to do so would not impair
Settlement Class Members’ rights in a manner inconsistent with Rule 23 and due
process of law.

 

7.      The Court approves the form, substance and requirements of (a) the
Notice; (b) the Summary Notice; and (c) the Proof of Claim, all of which are
exhibits to the Stipulation.

 

8.      Plaintiffs’ Counsel has the authority to enter into the Stipulation on
behalf of the Settlement Class and is authorized to act on behalf of the
Settlement Class Members with respect to all acts or consents required by or
that may be given pursuant to the Stipulation or such other acts that are
reasonably necessary to consummate the Settlement.

 

9.      Strategic Claims Services is approved as the Claims Administrator for
the Settlement.

 

10.    Plaintiffs’ Counsel, through the Claims Administrator, shall cause the
Notice and the Proof of Claim, substantially in the forms annexed hereto, to be
mailed, by first class mail, postage prepaid, within twenty-eight (28) calendar
days of the entry of this Order, to all Class Members who can be identified with
reasonable effort by the Claims Administrator.

 

11.     Plaintiffs’ Counsel are authorized to disburse up to $100,000 (one
hundred thousand dollars) for Administrative Costs (as defined in the
Stipulation), to be used for reasonable out-of-pocket costs in connection with
providing notice of the Settlement to the Settlement Class and for other
reasonable out-of-pocket administrative expenses. After the Effective Date,
additional amounts may be disbursed for Administrative Costs, if any.

 

 5 

 

 

12.     Defendants and any and all issuers, securities firms, or transfer agents
holding transfer records which indicate the legal owners of IsoRay common stock
currently or during the Class Period are hereby ordered to produce such transfer
records in a usable electronic format to Plaintiffs’ Counsel or the Claims
Administrator within fourteen (14) calendar days of receipt of a copy of this
Order.

 

13.     Plaintiffs’ Counsel, through the Claims Administrator, shall also make
all reasonable efforts to give notice to nominee owners such as brokerage firms
and other persons or entities who purchased IsoRay common stock during the Class
Period. Such nominee purchasers are directed to forward copies of the Notice and
Proof of Claim to their beneficial owners or to provide the Claims Administrator
with lists of the names and addresses of the beneficial owners and the Claims
Administrator is ordered to send the Notice and Proof of Claim promptly to such
beneficial owners. Additional copies of the Notice shall be made available to
any record holder requesting same for the purpose of distribution to beneficial
owners, and such record holders shall be reimbursed from the Settlement Fund,
upon receipt by the Claims Administrator of such request and proper
documentation, for the reasonable expense of sending the Notice and Proof of
Claim to beneficial owners.

 

 6 

 

 

14.      Plaintiffs’ Counsel shall, at or before the Final Settlement Hearing,
serve upon Defendants’ Counsel, and file with the Court, proof of mailing of the
Notice and Proof of Claim, both to Settlement Class Members and to nominees.

 

15.      Plaintiffs’ Counsel, through the Claims Administrator, shall cause the
Summary Notice to be published electronically once on GlobeNewswire and in print
once in the Investor’s Business Daily within ten (10) calendar days after the
entry of this Order. Plaintiffs’ Counsel shall, at or before the Final
Settlement Hearing, file with the Court proof of publication of the Summary
Notice.

 

16.      The forms and methods set forth herein of notifying the Settlement
Class of the Settlement and its terms and conditions meet the requirements of
due process and Rule 23 of the Federal Rules of Civil Procedure, Section
21D(a)(7) of the Exchange Act, 15 U.S.C. § 78u-4(a)(7), as amended by the
Private Securities Litigation Reform Act of 1995; constitute the best notice
practicable under the circumstances; and constitute due and sufficient notice to
all persons and entities entitled thereto. No Settlement Class Member will be
relieved from the terms of the Settlement, including the releases provided for
therein, based upon the contention or proof that such Settlement Class Member
failed to receive actual or adequate notice.

 

17.      In order to be entitled to participate in recovery from the Net
Settlement Fund after the Effective Date, each Settlement Class Member shall
take the following action and be subject to the following conditions:

 

 7 

 

 

(a)      A properly completed and executed Proof of Claim must be submitted to
the Claims Administrator, at the Post Office Box indicated in the Notice,
postmarked no later than seventy-five (75) calendar days from the date of this
order. Such deadline may be further extended by Order of the Court. Each Proof
of Claim shall be deemed to have been submitted when legibly postmarked (if
properly addressed and mailed by first-class mail) provided such Proof of Claim
is actually received before the filing of a motion for an Order of the Court
approving distribution of the Net Settlement Fund. Any Proof of Claim submitted
in any other manner shall be deemed to have been submitted when it was actually
received by the Administrator at the address designated in the Notice.

 

(b)      The Proof of Claim submitted by each Settlement Class Member must
satisfy the following conditions: (i) it must be properly filled out, signed and
submitted in a timely manner in accordance with the provisions of the preceding
subparagraph; (ii) it must be accompanied by adequate supporting documentation
for the transactions reported therein, in the form of broker confirmation slips,
broker account statements, an authorized statement from the broker containing
the transactional information found in a broker confirmation slip, or such other
documentation as is deemed adequate by the Claims Administrator or Plaintiffs’
Counsel; (iii) if the Person executing the Proof of Claim is acting in a
representative capacity, a certification of his current authority to act on
behalf of the Settlement Class Member must be provided with the Proof of Claim;
and (iv) the Proof of Claim must be complete and contain no material deletions
or modifications of any of the printed matter contained therein and must be
signed under penalty of perjury.

 

 8 

 

 

(c)      Once the Claims Administrator has considered a timely-submitted Proof
of Claim, it shall determine whether such claim is valid, deficient or rejected.
For each claim determined to be either deficient or rejected, the Claims
Administrator shall send a deficiency letter or rejection letter as appropriate,
describing the basis on which the claim was so determined. Persons who timely
submit a Proof of Claim that is deficient or otherwise rejected shall be
afforded a reasonable time (at least seven (7) calendar days) to cure such
deficiency if it shall appear that such deficiency may be cured.

 

(d)      For the filing of and all determinations concerning their Proof of
Claim, each Settlement Class Member shall submit to the jurisdiction of the
Court.

 

18.      All Settlement Class Members who do not submit valid and timely Proofs
of Claim will be forever barred from receiving any payments from the Net
Settlement Fund, but will in all other respects be subject to and bound by the
provisions of the Stipulation and the Order and Final Judgment, if entered.

 

19.      Settlement Class Members shall be bound by all determinations and
judgments in the Litigation, whether favorable or unfavorable, unless such
Persons request exclusion from the Settlement Class in a timely and proper
manner, as hereinafter provided. A Settlement Class Member wishing to make such
request shall mail it, in written form, by first class mail, postage prepaid, or
otherwise deliver it, so that it is postmarked no later than thirty (30)
calendar days prior to the Final Settlement Hearing or ____________ 20__, to the
addresses listed in the Notice. Such request for exclusion shall clearly
indicate the name and address and phone number and e-mail contact information
(if any) of the Person seeking exclusion, state that the sender specifically
requests to be excluded from the Settlement Class, and must be signed by such
person. Such Persons requesting exclusion are also required to specify all their
purchases and sales of IsoRay common stock during the Class Period, including
the date, number of shares and price of the shares purchased or sold and include
account documentation substantiating such purchases and sales. The request for
exclusion shall not be effective unless it provides the required information, is
legible, and is made within the time stated above, or the exclusion is otherwise
accepted by the Court. Plaintiffs’ Counsel may contact any person or entity
filing a request for exclusion, or their attorney if one is designated, to
discuss the exclusion.

 

 9 

 

 

20.      Settlement Class Members requesting exclusion from the Settlement Class
shall not be entitled to receive any payment out of the Net Settlement Fund.

 

21.      The Court will consider objections to the Settlement, the Plan of
Allocation, or the application for attorneys’ fees and expenses and any payment
to Lead Plaintiff, only if such objections and any supporting papers are served
to be received at least twenty (20) calendar days prior to the Final Settlement
Hearing, upon each of the following:

 

PLAINTIFFS’ COUNSEL:

 

Phillip Kim

THE ROSEN LAW FIRM, P.A.

275 Madison Avenue 34th Floor

New York, NY 10016

 

-or-

 

 10 

 

 

Matthew M. Guiney

WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP

270 Madison Avenue

New York, NY 10016

 

DEFENDANTS’ COUNSEL:

 

Gregory L. Watts

WILSON SONSINI GOODRICH & ROSATI, P.C.

701 Fifth Avenue, Suite 5100

Seattle, WA 98104-7036

 

and the objector has (by that same date) filed said objections, papers and
briefs, showing due proof of service upon counsel identified above, with the
Clerk of the Court, U.S. District Court, Eastern District of Washington, P.O.
Box 2706, Yakima, WA 98907. Attendance at the Final Settlement Hearing is not
necessary but persons wishing to be heard orally in support of or opposition to
the Settlement, the Plan of Allocation, and/or the application for attorneys’
fees and expenses or award to Lead Plaintiffs are required to indicate in their
written objection or in a separate writing that is submitted in accordance with
the deadline (and if to contest the Settlement, after instruction pertinent to
the submission of a written objection), that they intend to appear at the Final
Settlement Hearing and identify any witnesses they may call to testify or
exhibits they intend to introduce into evidence at the Final Settlement Hearing.
Settlement Class Members do not need to appear at the Final Settlement Hearing
or take any other action to indicate their approval.

 

22.      Any Settlement Class Member who does not object in the manner
prescribed above shall be deemed to have waived all such objections and shall
forever be foreclosed from making any objection to the fairness, adequacy or
reasonableness of the Settlement, the Order and Final Judgment to be entered
approving the Settlement, the Plan of Allocation, or the application for an
award of attorneys’ fees and expenses and award to Plaintiffs.

 

 11 

 

 

23.      The Court reserves the right to adjourn the Final Settlement Hearing or
any adjournment thereof without any further notice other than entry of an Order
on the Court’s docket, and to approve the Settlement without further notice to
the Settlement Class.

 

24.      All papers in support of the Settlement, the Plan of Allocation and any
application for attorneys’ fees or expenses or award to Lead Plaintiffs shall be
filed and served thirty-five (35) calendar days before the Final Settlement
Hearing.

 

25.      Any submissions filed in response to any objections or in further
support of the Settlement, the Plan of Allocation and any application for
attorneys’ fees or expenses or a payment to Lead Plaintiffs shall be filed no
later than fourteen (14) calendar days prior to the Final Settlement Hearing.

 

26.      Pending final determination of whether the Settlement should be
approved, all Settlement Class Members, and each of them, and anyone acting or
purporting to act for any of them, shall be enjoined from prosecuting,
attempting to prosecute, or assisting others in the prosecution of, any Released
Claims. In addition, the Litigation is stayed.

 

27.      In the event the Settlement is not consummated pursuant to its terms,
the Stipulation, except as otherwise provided therein, including any
amendment(s) thereto, and this Order, shall be null and void, of no further
force or effect, and without prejudice to any Settling Party, and may not be
introduced as evidence or referred to in any action or proceedings by any person
or entity, and each party shall be restored to his, her or its respective
position as it existed before September 14, 2016, pursuant to the terms of the
Stipulation.

 

 12 

 

 

28.      The Court retains exclusive jurisdiction over the action to consider
all further matters arising out of, or relating to, the Settlement, including by
way of illustration and not limitation, any dispute concerning any Proof of
Claim filed by any Settlement Class Member and any future requests by one or
more of the Parties that the Order and Final Judgment, the release and/or the
permanent injunction set forth in the Stipulation be enforced.

 

IT IS SO ORDERED.

 

Dated: ______________, 2016



      HON. LONNY R. SUKO   UNITED STATES DISTRICT JUDGE

 

 13 

 

 

Exhibit A-1

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WASHINGTON

AT RICHLAND

 

 

 

 

 

In re IsoRay, Inc. Securities Litigation

 

 

 

 

 

Master File No. 4:15-cv-5046-LRS

 

NOTICE OF PENDENCY AND

PROPOSED SETTLEMENT OF CLASS ACTION

 

If you purchased the common stock (“Stock”) of IsoRay Inc. (“IsoRay” or the
“Company”) between May 20, 2015 and May 21, 2015, inclusive (“Class Period”),
you could get a payment from a class action settlement (the “Settlement”).

 

A federal court has authorized this notice. This is not a solicitation from a
lawyer.

 

·If approved by the Court, the Settlement will provide $3,537,500 plus interest
(the “Settlement Amount”), to pay claims of investors who purchased IsoRay Stock
during the period between May 20, 2015 and May 21, 2015, inclusive, and were
damaged thereby.

 

·The Settlement represents an average recovery of $0.065 per share of IsoRay
Stock for the 54.7 million shares outstanding during the Class Period. A share
may have been traded more than once during the Class Period. This estimate
solely reflects the average recovery per outstanding share of IsoRay Stock. The
indicated average recovery per share will be the total average recovery for all
purchasers of that share. This is not an estimate of the actual recovery per
share you should expect. Your actual recovery will depend on the aggregate
losses of all Class Members, the date(s) you purchased and sold IsoRay Stock,
and the total number and amount of claims filed.

 

 1 

 

 

·Attorneys for Lead Plaintiffs (“Plaintiffs’ Counsel”) intend to ask the Court
to award them fees of up to $1,061,250 or thirty percent (30%) of the Settlement
Amount, reimbursement of litigation expenses of no more than $50,000, and an
award to the Lead Plaintiffs for reimbursement of reasonable costs and expenses
(including lost wages) directly relating to their representation of the Class,
collectively not to exceed $15,000. If approved by the Court, these amounts will
be paid from the Settlement Fund.

 

·If the above amounts are requested and approved by the Court, the average cost
per share of common stock will be approximately $0.02 per share, making the
estimated recovery per share after fees and expenses approximately $0.045. This
estimate is based on the assumptions set forth in the preceding paragraph. Your
actual recovery, if any, will vary depending on your purchase price and sales
price, and the number and amount of claims filed.

 

·The Settlement resolves the lawsuit concerning whether IsoRay and its Chief
Executive Officer made false and misleading statements, in violation of federal
securities laws, based upon the allegations set forth in the Amended Complaint
(“Complaint”), including that IsoRay allegedly misrepresented the findings of a
study on the use of IsoRay’s product in treating lung cancer.

 

·Your legal rights will be affected whether you act or do not act. If you do not
act, you may permanently forfeit your right to recover on this claim. Therefore,
you should read this notice carefully.

 

 2 

 

 

YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT

 

SUBMIT A CLAIM FORM

NO LATER THAN

_____________ ___, 2016

The only way to get a payment.

EXCLUDE YOURSELF NO

LATER THAN

_____________ ___, 2016

Get no payment.  This is the only option that allows you to be part of any other
lawsuit against the Defendants about the legal claims in this case.

OBJECT NO LATER THAN

_____________ ___, 2016

Write to the Court about why you do not like the settlement.

GO TO A HEARING ON

_____________ ___, 2016

You may ask to speak in Court about the fairness of the Settlement. DO NOTHING
Get no payment.  Give up rights.

 

INQUIRIES

 

Please do not contact the Court regarding this notice. All inquiries concerning
this Notice, the Proof of Claim form, or any other questions by Class Members
should be directed to:

 

IsoRay Inc. Litigation

c/o Strategic Claims Services

P.O. Box 230

600 N. Jackson St., Ste. 3

Media, PA 19063

Tel.: 866-274-4004

Fax: 610-565-7985

info@strategicclaims.net

 

or

Phillip Kim, Esq.

THE ROSEN LAW FIRM, P.A.

275 Madison Avenue, 34th Floor

New York, New York 10016

Tel.: 212-686-1060

Fax: 212-202-3827

pkim@rosenlegal.com

 

-and-

 

Matthew M. Guiney, Esq.

WOLF HALDENSTEIN ADLER

FREEMAN & HERZ LLP

270 Madison Avenue

New York, New York 10016

Telephone: (212) 545-4600

Facsimile: (212) 545-4653

Email: Guiney@whafh.com

 

 3 

 

 

COMMON QUESTIONS AND ANSWERS CONCERNING THE SETTLEMENT

 

1.Why did I get this Notice?

 

You or someone in your family may have acquired IsoRay Stock during the Class
Period.

 

2.What is this lawsuit about?

 

The case is known as In re IsoRay, Inc. Securities Litigation, Case No.
15-cv-5046-LRS-(the “Action”), and the court in charge of the case is the United
States District Court for the Eastern District of Washington (the “Court”).

 

The Action involves whether Defendants violated the federal securities laws
because the Company allegedly made false and misleading statements to the
investing public as set out in the Complaint, including that Defendants
allegedly misrepresented the findings of a study on the use of IsoRay’s product
in treating lung cancer. Defendants deny they did anything wrong. The Settlement
resolves all of the claims in the Class Action against Defendants.

 

3.Why is this a class action?

 

In a class action, one or more persons and/or entities, called Lead Plaintiffs,
sue on behalf of all persons and/or entities who have similar claims. All of
these persons and/or entities are referred to collectively as a Class, and these
individual persons and/or entities are known as Class Members. One court
resolves all of the issues for all Class Members, except for those Class Members
who validly exclude themselves from the Class.

 

 4 

 

 

4.Why is there a Settlement?

 

Lead Plaintiffs and Defendants do not agree regarding the merits of Lead
Plaintiffs’ allegations with respect to liability or the average amount of
damages per share that would be recoverable if Lead Plaintiffs were to prevail
at trial on each claim. The issues on which the Lead Plaintiffs and Defendants
disagree include: (1) whether Defendants made materially false and misleading
statements; (2) whether Defendants made these statements with the intent to
defraud the investing public; (3) whether the statements were the cause of the
Class Members’ alleged damages; and (4) the amount of damages, if any, suffered
by the Class Members.

 

This matter has not gone to trial and the Court has not decided in favor of
either Lead Plaintiffs or Defendants. Instead, Lead Plaintiffs and Defendants
have agreed to settle the Action. The Lead Plaintiffs and Plaintiffs’ Counsel
believe the settlement is best for all Class Members because of the risks
associated with continued litigation and the nature of the defenses raised by
Defendants. Even if Lead Plaintiffs win at trial, and also withstand Defendants’
inevitable challenge on appeal, Lead Plaintiffs might not be able to collect
some, or all, of the judgment.

 

5.How do I know if I am part of the Class settlement?

 

To be a Class Member, you must have purchased IsoRay Stock during the period
between May 20, 2015 and May 21, 2015, inclusive.

 

 5 

 

 

6.Are there exceptions to being included?

 

Yes. Excluded from the Settlement Class are (i) persons who suffered no
compensable losses; (ii) persons who validly exclude themselves from the Class,
as described below; (iii) Defendants and any entity in which Defendants have a
controlling interest, and the officers, directors, affiliates, legal
representatives, immediate family members, heirs, successors, subsidiaries
and/or assigns of any such individual or entity in their capacity as such.

 

7.What does the Settlement provide?

 

(a)What is the Settlement Fund?

 

The proposed Settlement calls for the creation of a Settlement Fund (the
“Settlement Fund”) in the amount of $3,537,500. The Settlement is subject to
Court approval. Also, subject to the Court’s approval, a portion of the
Settlement Fund will be used to pay Plaintiffs’ Counsel’s attorneys’ fees and
reasonable litigation expenses and any award to Lead Plaintiffs for
reimbursement of reasonable costs and expenses (including lost wages) directly
relating to their representation of the Class. A portion of the Settlement Fund
also will be used to pay taxes due on interest earned by the Settlement Fund, if
necessary, and any notice and claims administration expenses permitted by the
Court. After the foregoing deductions from the Settlement Fund have been made,
the amount remaining (the “Net Settlement Fund”) will be distributed to Class
Members who submit valid claims.

 

 6 

 

 

(b)What can I expect to receive under the proposed Settlement?

 

Your share of the Net Settlement Fund will or may depend on: (i) the number of
claims filed; (ii) the dates you purchased and sold IsoRay Stock; (iii) the
prices of your purchases and sales; (iv) the amount of administrative costs,
including the costs of notice; and (v) the amount awarded by the Court to Lead
Plaintiffs and their counsel for attorneys’ fees, costs, and expenses.

 

The Claims Administrator will determine each Class Member’s pro rata share of
the Net Settlement Fund based upon each Class Member’s valid “Recognized Claim.”
The Recognized Claim formula is not intended to be an estimate of the amount
that a Class Member might have been able to recover after a trial; it also is
not an estimate of the amount that will be paid to Class Members pursuant to the
Settlement. The Recognized Claim formula is the basis upon which the Net
Settlement Fund will be proportionately allocated to the Class Members with
valid claims.

 

The Net Settlement Fund will be distributed to Class Members who submit valid,
timely claim forms (“Authorized Claimants”) under the below Plan of Allocation,
which reflects Lead Plaintiffs’ contention that because of the alleged
misrepresentations and omissions made by Defendants, the price of IsoRay Stock
was artificially inflated during the Class Period and that disclosure of the
true facts caused changes in the inflated stock price.

 

The Recognized Claim of each Authorized Claimant shall be calculated according
to the following formula:

 

 7 

 

 

PROPOSED PLAN OF ALLOCATION

 

The Plan of Allocation is a matter separate and apart from the proposed
Settlement, and any decision by the Court concerning the Plan of Allocation
shall not affect the validity or finality of the proposed Settlement. The Court
may approve the Plan of Allocation with or without modifications agreed to among
the Parties, or another plan of allocation, without further notice to Class
Members. Any orders regarding a modification of the Plan of Allocation will be
posted to the Claims Administrator’s website, www.strategicclaims.net.

 

The Claims Administrator shall determine each Authorized Claimant’s pro rata
share of the Net Settlement Fund based upon each Authorized Claimant’s
Recognized Claim. Please Note: The Recognized Claim formula, set forth below, is
not intended to be an estimate of the amount of what a Settlement Class Member
might have been able to recover after a trial, nor is it an estimate of the
amount that will be paid to Authorized Claimants pursuant to the Settlement. The
Recognized Claim formula is the basis upon which the Net Settlement Fund will be
proportionately allocated to the Authorized Claimants. To the extent there are
sufficient funds in the Net Settlement Fund, each Authorized Claimant will
receive an amount equal to the Authorized Claimant’s Recognized Claim. If,
however, the amount in the Net Settlement Fund is not sufficient to permit
payment of the total Recognized Claim of each Authorized Claimant, then each
Authorized Claimant shall be paid the percentage of the Net Settlement Fund that
each Authorized Claimant’s Recognized Claim bears to the total Recognized Claims
of all Authorized Claimants (i.e., “pro rata share”). Payment in this manner
shall be deemed conclusive against all Authorized Claimants. No distribution
will be made on a claim where the potential distribution amount is less than ten
dollars ($10.00) in cash.

 

If any funds remain in the Net Settlement Fund by reason of uncashed checks, or
otherwise, after the Claims Administrator has made reasonable and diligent
efforts to have Authorized Claimants who are entitled to participate in the
distribution of the Net Settlement Fund cash their distribution checks, then any
balance remaining in the Net Settlement Fund six (6) months after the initial
distribution of such funds shall be used: (i) first, to pay any amounts
mistakenly omitted from the initial distribution to Authorized Claimants or to
pay any late, but otherwise valid and fully documented claims received after the
cut-off date used to make the initial distribution, provided that such
distributions to any late post-distribution claimants meet all of the other
criteria for inclusion in the initial distribution, including the $10.00 minimum
check amount set forth in the Notice; (ii) second, to pay any additional
Administrative Costs incurred in administering the Settlement; and (iii)
finally, to make a second distribution to Authorized Claimants who cashed their
checks from the initial distribution and who would receive at least $10.00 from
such second distribution, after payment of the estimated costs or fees to be
incurred in administering the Net Settlement Fund and in making this second
distribution, if such second distribution is economically feasible. If six (6)
months after such second distribution, if undertaken, or if such second
distribution is not undertaken, any funds shall remain in the Net Settlement
Fund after the Claims Administrator has made reasonable and diligent efforts to
have Authorized Claimants who are entitled to participate in this Settlement
cash their checks, any funds remaining in the Net Settlement Fund shall be
donated to a non-profit charitable organization(s) selected by Lead Counsel.

 

 8 

 

 

THE BASIS FOR CALCULATING YOUR RECOGNIZED CLAIM:

 

Each Authorized Claimant shall be allocated a pro rata share of the Net
Settlement Fund based on his, her or its Recognized Claim as compared to the
total Recognized Claims of all Authorized Claimants.

 

Recognized Claim Calculation of Common Stock Purchased During the Class Period:

 

1)For shares of common stock purchased on May 20, 2015:

 

a.For shares retained at the end of trading on August 19, 2015, the Recognized
Claim shall be the lesser of:

(1)$1.28 per share; or

(2)the difference between the purchase price per share and $1.52 per share.1

 

b.For shares sold on May 20, 2015 the Recognized Claim shall be zero.

 

c.For shares sold on May 21, 2015, the Recognized Claim shall be the lesser of:

(1)$1.10 per share; or

(2)the difference between the purchase price per share and sale price per share.

 

d.For shares sold between May 22, 2015 and August 19, 2015, inclusive, the
Recognized Claim shall be the lesser of:

(1)$1.28 per share; or

(2)the difference between the purchase price per share and the average closing
stock price as of date of sale provided in Table A below.

 

2)For shares of common stock purchased on May 21, 2015:

 

a.For shares retained at the end of trading on August 19, 2015, the Recognized
Claim shall be the lesser of:

(1)$1.28 per share; or

 

 9 

 

 

(2)the difference between the purchase price per share and $1.52 per share.1

 

b.For shares sold on May 21, 2015 the Recognized Claim shall be the lessor of:

(1)$1.28 per share; or

(2)the difference between the purchase price per share and sale price per share.

 

c.For shares sold between May 22, 2015 and August 19, 2015, inclusive, the
Recognized Claim shall be the lesser of:

(1)$1.28 per share; or

(2)the difference between the purchase price per share and the average closing
stock price as of date of sale provided in Table A below.

 

For purposes of calculating your Recognized Claim, the date of purchase,
acquisition or sale is the “contract” or “trade” date and not the “settlement”
or “payment” date. The receipt or grant by gift, inheritance or operation of law
of IsoRay Stock shall not be deemed a purchase, acquisition or sale of IsoRay
Stock for the calculation of an Authorized Claimant’s Recognized Claim.

 

For purposes of calculating your Recognized Claim, all purchases, acquisitions
and sales shall be matched on a First In First Out (“FIFO”) basis in
chronological order. Therefore, on the Proof of Claim enclosed with this Notice,
you must provide all of your purchases, acquisitions and sales of IsoRay Stock
during the time period from May 20, 2015 and August 19, 2015.

 

Payment pursuant to the Plan of Allocation approved by the Court shall be
conclusive against all Authorized Claimants. No person shall have any claim
against Defendants, Defendants’ counsel, Plaintiff, Plaintiff’s Counsel or the
Claims Administrator or other agent designated by Plaintiff’s Counsel based on
the distributions made substantially in accordance with the Stipulation and the
Settlement contained therein, the Plan of Allocation, or further orders of the
Court. Each claimant shall be deemed to have submitted to the jurisdiction of
the Court with respect to the claimant’s Proof of Claim Form. All persons
involved in the review, verification, calculation, tabulation, or any other
aspect of the processing of the claims submitted in connection with the
Settlement, or otherwise involved in the administration or taxation of the
Settlement Fund or the Net Settlement Fund shall be released and discharged from
any and all claims arising out of such involvement, and all Class Members,
whether or not they are to receive payment from the Net Settlement Fund, will be
barred from making any further claim against the Net Settlement Fund beyond the
amount allocated to them as provided in any distribution orders entered by the
Court.

 



 



1 Pursuant to Section 21(D)(e)(1) of the Private Securities Litigation Reform
Act of 1995, “in any private action arising under this title in which the
plaintiff seeks to establish damages by reference to the market price of a
security, the award of damages to the plaintiff shall not exceed the difference
between the purchase or sale price paid or received, as appropriate, by the
plaintiff for the subject security and the mean trading price of that security
during the 90-day period beginning on the date on which the information
correcting the misstatement or omission that is the basis for the action is
disseminated.” $1.52 per share was the mean (average) daily closing trading
price of IsoRay’s common stock during the 90-day period beginning on May 22,
2015 and ending on August 19, 2015.

 

 10 

 

 

Are there any further limitations on the amount I may receive?

 

(i)Transactions during the Class Period resulting in a gain shall be netted
against the Class Member’s transactions resulting in a loss to arrive at the
Recognized Claim.

 

(ii)Any Class members whose collective transactions in IsoRay Stock during the
Class Period resulted in a net gain shall not be entitled to share in the Net
Settlement Fund.

 

(iii)The purchase and sale prices exclude any brokerage commissions, transfer
taxes or other fees. The covering purchase of a short sale is not an eligible
purchase. Gifts and transfers are not eligible purchases.

 

Table A

 

Date  Closing
Price   Average
Closing
Price   Date  Closing
Price   Average
Closing
Price                       5/26/2015  $1.94   $1.89   7/9/2015  $1.40   $1.58 
5/27/2015  $1.87   $1.88   7/10/2015  $1.42   $1.57  5/28/2015  $1.92   $1.89  
7/13/2015  $1.38   $1.57  5/29/2015  $1.80   $1.87   7/14/2015  $1.43   $1.57 
6/1/2015  $1.68   $1.84   7/15/2015  $1.40   $1.56  6/2/2015  $1.64   $1.81  
7/16/2015  $1.42   $1.56  6/3/2015  $1.69   $1.80   7/17/2015  $1.47   $1.55 
6/4/2015  $1.57   $1.77   7/20/2015  $1.42   $1.55  6/5/2015  $1.59   $1.75  
7/21/2015  $1.44   $1.55  6/8/2015  $1.55   $1.74   7/22/2015  $1.40   $1.55 
6/9/2015  $1.50   $1.72   7/23/2015  $1.41   $1.54  6/10/2015  $1.55   $1.70  
7/24/2015  $1.39   $1.54  6/11/2015  $1.56   $1.69   7/27/2015  $1.38   $1.54 
6/12/2015  $1.53   $1.68   7/28/2015  $1.39   $1.53  6/15/2015  $1.50   $1.67  
7/29/2015  $1.40   $1.53 

 

 11 

 

 

Date  Closing
Price   Average
Closing
Price   Date  Closing
Price   Average
Closing
Price                       6/16/2015  $1.52   $1.66   7/30/2015  $1.38   $1.53 
6/17/2015  $1.48   $1.65   7/31/2015  $1.39   $1.52  6/18/2015  $1.47   $1.64  
8/3/2015  $1.38   $1.52  6/19/2015  $1.60   $1.64   8/4/2015  $1.55   $1.52 
6/22/2015  $1.51   $1.63   8/5/2015  $1.57   $1.52  6/23/2015  $1.57   $1.63  
8/6/2015  $1.44   $1.52  6/24/2015  $1.56   $1.63   8/7/2015  $1.42   $1.52 
6/25/2015  $1.54   $1.62   8/10/2015  $1.47   $1.52  6/26/2015  $1.52   $1.62  
8/11/2015  $1.44   $1.52  6/29/2015  $1.50   $1.62   8/12/2015  $1.46   $1.52 
6/30/2015  $1.48   $1.61   8/13/2015  $1.52   $1.52  7/1/2015  $1.47   $1.61  
8/14/2015  $1.52   $1.52  7/2/2015  $1.51   $1.60   8/17/2015  $1.54   $1.52 
7/6/2015  $1.46   $1.60   8/18/2015  $1.51   $1.52  7/7/2015  $1.43   $1.59  
8/19/2015  $1.49   $1.52 

 

(c)

 

8.How can I get a payment?

 

To qualify for a payment, you must send in a form entitled “Proof of Claim and
Release.” This form is attached to this Notice. You may also obtain this form on
the Internet at www.strategicclaims.net. Read the instructions carefully, fill
out the form, sign it in the location indicated, and mail the form together with
all documentation requested in the form, postmarked no later than _________
____, 2016, to:

 

 12 

 

 

IsoRay Inc. Litigation

c/o Strategic Claims Services

P.O. Box 230

600 N. Jackson St., Ste. 3

Media, PA 19063

Tel.: 866-274-4004

Fax: 610-565-7985

info@strategicclaims.net

 

The Claims Administrator will process your claim and determine whether you are
an “Authorized Claimant.”

 

9.What am I giving up to get a payment or stay in the Class?

 

Unless you validly exclude yourself, you will remain in the Class. That means
that if the Settlement is approved, you and all Class Members will release
(agreeing never to sue, continue to sue, or be part of any other lawsuit) the
Released Claims (as defined below) against the “Released Persons” defined as (i)
Defendants and their Related Persons, i.e. each of a Defendant’s past, present
or future parents, subsidiaries and affiliates, and their respective directors,
officers, employees, partners, members, principals, agents, underwriters,
insurers, co-insurers, reinsurers, controlling shareholders, attorneys,
accountants or auditors, financial or investment advisors or consultants, banks
or investment bankers, personal or legal representatives, predecessors,
successors, assigns, spouses, marital communities, heirs, related or affiliated
entities, any entity in which a Defendant has a controlling interest, any member
of an individual defendant’s immediate family, or any trust of which any
individual defendant is the settler or which is for the benefit of any Defendant
and/or member(s) of his family.

 

 13 

 

 

“Released Claims” or “Release of Claims” means any and all Claims, including
Unknown Claims, that have been, could have been, or in the future can or might
be asserted in any federal, state or foreign court, tribunal, forum or
proceeding by on or behalf of any of the Releasing Parties against any one or
more of the Released Persons, whether any such Released Persons were named,
served with process, or appeared in the Action, which directly or indirectly
arise out of or relate to (i) the subject matter of the Action or any of the
claims asserted in the Action, (ii) the facts, events, transactions, acts,
occurrences, statements, representations, misrepresentations, or omissions which
were or could have been asserted in this Action, including but not limited to
any Claim for fraud, deceit, negligence, or violations of federal securities
laws and the rules promulgated thereunder, (iii) the purchase or sale of IsoRay
common stock by any of the Releasing Parties during the Class Period, and/or
(iv) any claims in connection with, based upon, arising out of, or relating to
the Settlement (but excluding any claims to enforce the terms of the
Settlement).

 

If you sign the claim form, you are agreeing to release your claims against
Released Persons, which will bar you from ever filing a lawsuit that could have
been brought under any of the Released Claims. That means you will accept a
share in the Net Settlement Fund as sole compensation for any losses you have
suffered in the acquisition and sale of IsoRay Stock during the Class Period.

 

 14 

 

 

Further detail and information about what you are agreeing to and giving up is
detailed in the Stipulation of Settlement which is available at
www.strategicclaims.net.

 

10.How do I get out of the Settlement?

 

If you do not want to receive a payment from this Settlement, and you want to
keep any right you may have to sue or continue to sue Defendants on your own
based on the legal claims raised in this Class Action, then you must take steps
to get out of the Settlement. This is called excluding yourself from – or
“opting out” of – the Settlement. To validly exclude yourself from the
Settlement, you must mail a letter stating you want to be excluded as a Class
Member from In re IsoRay, Inc. Securities Litigation, Case No. 15-CV-5046-LRS.
You must include your name, address, telephone number, email contact information
(if any) and your signature, along with an accurate list of all of your
purchases and sales of IsoRay common stock during the Class Period, including
the date, number of shares and price of the shares purchased or sold and
supporting account documentation. You must mail your exclusion request,
postmarked no later than ________ ____, 2016 to:

 

IsoRay Inc. Litigation

c/o Strategic Claims Services

P.O. Box 230

600 N. Jackson St., Ste. 3

Media, PA 19063

 

You cannot exclude yourself by telephone or by e-mail. If you ask to be
excluded, you will not receive a settlement payment, and you cannot object to
the Settlement. If you ask to be excluded in conformity with this Notice, you
will not be legally bound by anything that happens in this Action.

 



 15 

 



 

11.If I do not exclude myself, can I sue Defendants for the same thing later?

 

No. Unless you exclude yourself, you give up any right to sue Defendants for the
claims that this Settlement resolves, or the Released Claims as defined above.
If you have a pending lawsuit, speak to your lawyer in that case immediately,
since you may have to exclude yourself from this Class to continue your own
lawsuit.

 

12.Do I have a lawyer in this case?

 

The Court has appointed The Rosen Law Firm, P.A. and Wolf Haldenstein Adler
Freeman & Herz LLP as plaintiffs’ counsel to represent the Class Members for the
purposes of this settlement (“Plaintiffs’ Counsel”). You have the option to
retain your own separate counsel at your own cost and expense. You need not
retain your own separate counsel to opt-out, object, submit a Proof of Claim, or
appear at the Settlement Hearing.

 

13.How will the lawyers be paid?

 

Plaintiffs’ Counsel have expended considerable time litigating this action on a
contingent fee basis, and have paid for the expenses of the litigation
themselves and have not been paid any attorneys’ fees in advance of this
Settlement. Plaintiffs’ Counsel have done so with the expectation that if they
are successful in recovering money for the Class, they will receive attorneys’
fees and be reimbursed for their litigation expenses from the Settlement Fund,
as is customary in this type of litigation. Plaintiffs’ Counsel will not receive
attorneys’ fees or be reimbursed for their litigation expenses except from the
Settlement Fund. Therefore, Plaintiffs’ Counsel will file a motion asking the
Court at the Settlement Hearing to make an award of attorneys’ fees in an amount
not to exceed 30% of the Settlement Fund and for reimbursement of reasonable
litigation expenses not to exceed $50,000, and an award to Lead Plaintiffs for
reimbursement of reasonable costs and expenses (including lost wages) directly
relating to their representation of the Class, in an amount collectively not to
exceed $15,000. The Court may award less than these amounts. Any amounts awarded
by the Court will come out of the Settlement Fund.

 

 16 

 

 

14.How do I tell the Court that I do not like the Settlement?

 

You can tell the Court you do not agree with the Settlement, any part of the
Settlement, or Plaintiffs’ Counsel’s motion for attorneys’ fees, and that you
think the Court should not approve the Settlement, by mailing a letter stating
that you object to the Settlement in the matter of In re IsoRay, Inc. Securities
Litigation, Case No. 15-CV-5046-LRS. Be sure to include your name, address,
telephone number, your signature, a list of your purchases and sales of IsoRay
common stock during the Class Period, including the date, number of shares and
price of the shares purchased or sold in order to show your membership in the
Class, and all of the reasons you object to the Settlement. Be sure to mail the
objections to each of the places listed below, such that they are received no
later than _______ ___, 2016, so the Court will consider your views:

 

 17 

 

 

 

Clerk of the Court

United States District Court

Eastern District of Washington

P.O. Box 2706,

Yakima, Washington 98907

 

Plaintiffs’ Counsel:

 

Phillip Kim

THE ROSEN LAW

FIRM, P.A.

275 Madison Avenue

34th Floor

New York, NY 10016

 

-or-

 

Matthew M. Guiney

WOLF HALDENSTEIN
ADLER FREEMAN &

HERZ LLP

270 Madison Avenue

New York, NY 10016

Defendants’ Counsel:

 

Gregory L. Watts

WILSON SONSINI

GOODRICH & ROSATI, P.C.

701 Fifth Avenue,

Suite 5100

Seattle, WA 98104-7036

 

 

Attendance at the Final Settlement Hearing is not necessary but persons wishing
to be heard orally regarding the Settlement, the Plan of Allocation, and/or the
application for attorneys’ fees and expenses or award to Lead Plaintiffs are
required to indicate in their written objection (or in a separate writing that
is submitted in accordance with the deadline and after instruction pertinent to
the submission of a written objection) that they intend to appear at the
Settlement Hearing and identify any witnesses they may call to testify or
exhibits they intend to introduce into evidence at the Final Settlement Hearing.

 

15.What is the difference between objecting and requesting exclusion?

 

Objecting is simply telling the Court you do not like something about the
Settlement. You can object only if you stay in the Class. Requesting exclusion
is telling the Court you do not want to be part of the Class and Settlement. If
you exclude yourself, you cannot object to the Settlement because it no longer
concerns you. If you stay in the Class and object, but your objection is
overruled, you will not be allowed a second opportunity to exclude yourself and
you will be bound by any order issued by the Court.

 

 18 

 

 

16.When and where will the Court decide whether to approve the Settlement?

 

The Court will hold a Final Settlement Hearing on ___________ ___, 2016 at
_ _: _ _, _.m., at the United States District Court, Eastern District of
Washington, 25 South 3rd Street, Room 201, Yakima Washington, 98097.

 

At this hearing, the Court will consider whether the Settlement is fair,
reasonable, and adequate and whether to approve the Settlement. If there are
objections, the Court will consider them, and the Court will listen to people
who have asked to speak at the hearing. The Court may also decide how much to
award Plaintiffs’ Counsel for attorneys’ fees and expenses or Lead Plaintiffs
for their reasonable costs and expenses (including lost wages) directly relating
to their representation of the Class.

 

17.Do I have to come to the hearing?

 

No. Plaintiffs’ Counsel will answer any questions the Court may have. However,
you are welcome to attend at your own expense. If you send an objection, you do
not have to come to Court to talk about it. As long as you mail your written
objection on time, the Court will consider it.

 

 19 

 

 

18.What happens if I do nothing at all?

 

If you do nothing, you will not receive a payment from the Settlement. However,
unless you validly exclude yourself, you will not be able to start a lawsuit,
continue with a lawsuit, or be part of any other lawsuit against Defendants
about the claims made in this case ever again.

 

DATED: ____________ __, 2016 BY ORDER OF THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF WASHINGTON

 

 20 

 

 

Exhibit A-2

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WASHINGTON

AT RICHLAND

 

 

 

 

In re IsoRay, Inc. Securities Litigation

 

 

 

 

Master File No. 4:15-cv-5046-LRS

 

 

 

SUMMARY NOTICE OF PENDENCY

AND PROPOSED SETTELEMENT OF CLASS ACTION

 

TO:ALL PERSONS WHO PURCHASED ISORAY, INC. COMMON STOCK BETWEEN MAY 20, 2015 AND
MAY 21, 2015, INCLUSIVE

 

YOU ARE HEREBY NOTIFIED, pursuant to an Order of the United States District
Court for the Eastern District of Washington, , that a hearing will be held on
____________ _____, 2016 at __:__ _.m. before the Honorable Lonny R. Suko,
United States District Judge of the Eastern District of Washington, 25 South 3rd
Street, Room 201, Yakima, Washington 98097 (the “Settlement Hearing”) for the
purpose of determining: (1) whether the proposed Settlement consisting of the
sum of $3,537,500 in cash should be approved by the Court as fair, reasonable,
and adequate; (2) whether the proposed plan to distribute the settlement
proceeds is fair, reasonable, and adequate; (3) whether the application for an
award of attorneys’ fees of no more than 30% of the settlement amount (or
$1,061,250) and reimbursement of expenses of no more than $50,000 and a
reimbursement award of reasonable costs and expenses (including lost wages)
directly relating to their representation of the Class of no more than $15,000
collectively to all Lead Plaintiffs, should be approved; and (4) whether the
Litigation should be dismissed with prejudice.

 

 1 

 

 

If you purchased IsoRay common stock between May 20, 2015 and May 21, 2015,
inclusive (the “Class Period”), your rights may be affected by the Settlement of
this action. If you have not received a detailed Notice of Pendency and Proposed
Settlement of Class Action and a copy of the Proof of Claim and Release, you may
obtain copies by contacting the Claims Administrator at: IsoRay Inc. Litigation,
c/o Strategic Claims Services, P.O. Box 230, 600 N. Jackson St., Ste. 3, Media,
PA 19063, Telephone: (866) 274-4004, Facsimile: (610) 565-7985,
info@strategicclaims.net, or going to the website www.strategicclaims.net. If
you are a member of the Class, in order to share in the distribution of the Net
Settlement Fund, you must submit a properly completed Proof of Claim and Release
postmarked no later than __________ _____, 2016 to the Claims Administrator,
establishing that you are entitled to recovery. Unless you submit a written
exclusion request, you will be bound by any judgment rendered in the Litigation
whether or not you make a claim. If you desire to be excluded from the Class,
you must submit a request for exclusion postmarked no later than _________
_____, 2016, in the manner and form explained in the detailed Notice to the
Claims Administrator.

 

Any objection to the Settlement, Plan of Allocation, or the Plaintiffs’
Counsel’s request for an award of attorneys’ fees and reimbursement of expenses
must be in the manner and form explained in the detailed Notice and received no
later than _______ __, 2016, to each of the following:

 

 2 

 

 

Clerk of the Court

United States District Court

 

Eastern District of Washington

P.O. Box 2706,

Yakima, Washington 98907

 

Plaintiffs’ Counsel:

 

Phillip Kim

THE ROSEN LAW FIRM, P.A.

275 Madison Avenue 34th Floor

New York, NY 10016

-or-

Matthew M. Guiney

WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP

270 Madison Avenue

New York, NY 10016

 

Defendants’ Counsel:

 

Gregory L. Watts

WILSON SONSINI GOODRICH & ROSATI, P.C.

701 Fifth Avenue, Suite 5100

Seattle, WA 98104-7036

 

If you have any questions about the Settlement, you may call or write to
Plaintiffs’ Counsel:

 

Phillip Kim

THE ROSEN LAW FIRM, P.A.

275 Madison Avenue 34th Floor

New York, NY 10016

pkim@rosenlegal.com

-or-

Matthew M. Guiney

WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP

270 Madison Avenue

New York, NY 10016

Guiney@whafh.com

 

 3 

 

 

PLEASE DO NOT CONTACT THE COURT OR THE CLERK’S OFFICE REGARDING THIS NOTICE.

 

DATED: ____________ _____, 2016     BY ORDER OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

 

 4 

 

 

Exhibit A-3

 

PROOF OF CLAIM AND RELEASE FORM

 

Deadline for Submission:                         

 

If you purchased the common stock of IsoRay Inc. (“IsoRay”) during the period
from May 20, 2015 through May 21, 2015, inclusive (the “Class Period”), you are
a “Settlement Class Member” and you may be entitled to share in the settlement
proceeds. (Excluded from the Settlement Class are Defendants and any entity in
which the Defendants have a controlling interest, and the officers, directors,
affiliates, legal representatives, immediate family members, heirs, successors,
subsidiaries and/or assigns of any such individual or entity in their capacity
as such.)

 

If you are a Settlement Class Member, you must complete and submit this form in
order to be eligible for any settlement benefits.

 

You must complete and sign this Proof of Claim and Release Form and mail it by
first class mail, postmarked no later than _______________, to Strategic Claims
Services, the claims administrator, at the following address:

 

IsoRay Inc. Litigation

c/o Strategic Claims Services

600 N. Jackson St., Ste. 3

P.O. Box 230

Media, PA 19063

Tel.: 866-274-4004

Fax: 610-565-7985

info@strategicclaims.net

 

Your failure to submit your claim by ___________ will subject your claim to
rejection and preclude you from receiving any money in connection with the
settlement of this action. Do not mail or deliver your claim to the Court or to
any of the parties or their counsel, as any such claim will be deemed not to
have been submitted. Submit your claim only to the claims administrator. If you
are a Settlement Class Member and do not submit a proper Proof of Claim and
Release Form, you will not share in the Settlement, but you nevertheless will be
bound by the Order and Final Judgment of the Court unless you exclude yourself.

 

Submission of a proof of claim does not assure that you will share in the
proceeds of the settlement.

 

 1 

 

 

CLAIMANT’S STATEMENT

 

1.I (we) purchased the common stock of IsoRay Inc. (“IsoRay”) during the Class
Period. (Do not submit this Proof of Claim and Release Form if you did not
purchase IsoRay common stock during the Class Period.)

 

2.By submitting this Proof of Claim and Release Form, I (we) state that I (we)
believe in good faith that I am (we are) a Settlement Class Member(s) as defined
above and in the Notice of Pendency and Proposed Settlement of Class Action (the
“Notice”), or am (are) acting for such person(s); that I am (we are) not a
Defendant in the Action or anyone excluded from the Settlement Class; that I
(we) have read and understand the Notice; that I (we) believe that I am (we are)
entitled to receive a share of the Net Settlement Fund, as defined in the
Notice; that I (we) elect to participate in the proposed Settlement described in
the Notice; and that I (we) have not filed a request for exclusion. (If you are
acting in a representative capacity on behalf of a Settlement Class Member
[e.g., as an executor, administrator, trustee, or other representative], you
must submit evidence of your current authority to act on behalf of that
Settlement Class Member. Such evidence would include, for example, letters
testamentary, letters of administration, or a copy of the trust documents.)

 

3.I (we) consent to the jurisdiction of the Court with respect to all questions
concerning the validity of this Proof of Claim and Release Form. I (we)
understand and agree that my (our) claim may be subject to investigation and
discovery under the Federal Rules of Civil Procedure, provided that such
investigation and discovery shall be limited to my (our) status as a Settlement
Class Member(s) and the validity and amount of my (our) claim. No discovery
shall be allowed on the merits of the Action or Settlement in connection with
processing of the Proof of Claim and Release Form.

 

4.I (we) have set forth where requested below all relevant information with
respect to each purchase or acquisition of IsoRay common stock during the Class
Period, and each sale, if any, of such common stock. I (we) agree to furnish
additional information to the Claims Administrator to support this claim if
requested to do so.

 

5.I (we) have enclosed photocopies of the stockbroker’s confirmation slips,
stockbroker’s statements, or other documents evidencing each purchase,
acquisition, and sale of IsoRay common stock listed below in support of my (our)
claim. (IF ANY SUCH DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE OBTAIN A COPY
OR EQUIVALENT DOCUMENTS FROM YOUR BROKER OR TAX ADVISOR BECAUSE THESE DOCUMENTS
ARE NECESSARY TO PROVE AND PROCESS YOUR CLAIM.)

 

 2 

 

 

6.I (we) understand that the information contained in this Proof of Claim and
Release Form is subject to such verification as the Claims Administrator may
request or as the Court may direct, and I (we) agree to cooperate in any such
verification. (The information requested herein is designed to provide the
minimum amount of information necessary to process most simple claims. The
Claims Administrator may request additional information as required to
efficiently and reliably calculate your recognized loss. In some cases, the
Claims Administrator may condition acceptance of the claim based upon the
production of additional information, including, where applicable, information
concerning transactions in any derivatives securities such as options.)

 

7.Upon the occurrence of the Court’s approval of the Settlement, as detailed in
the Notice, I (we) agree and acknowledge that my (our) signature(s) hereto shall
effect and constitute a full and complete release, remise and discharge by me
(us) and my (our) heirs, joint tenants, tenants in common, beneficiaries,
executors, administrators, predecessors, successors, attorneys, insurers and
assigns (or, if I am (we are) submitting this Proof of Claim and Release Form on
behalf of a corporation, a partnership, estate or one or more other persons, by
it, him, her or them, and by its, his, her or their heirs, executors,
administrators, predecessors, successors, and assigns) of each of the “Released
Parties” of all “Released Claims.”

 

8.Upon the occurrence of the Court’s approval of the Settlement, as detailed in
the Notice, I (we) agree and acknowledge that my (our) signature(s) hereto shall
effect and constitute a covenant by me (us) and my (our) heirs, joint tenants,
tenants in common, beneficiaries, executors, administrators, predecessors,
successors, attorneys, insurers and assigns (or, if I am (we are) submitting
this Proof of Claim and Release Form on behalf of a corporation, a partnership,
estate or one or more other persons, by it, him, her or them, and by its, his,
her or their heirs, executors, administrators, predecessors, successors, and
assigns) to permanently refrain from prosecuting or attempting to prosecute any
Released Claims against any of the Released Parties.

 

9.“Released Parties” means Defendants and their Related Persons.

 

10.“Released Claims” means any and all Claims, including Unknown Claims, that
have been, could have been, or in the future can or might be asserted in any
federal, state or foreign court, tribunal, forum or proceeding by on or behalf
of any of the Releasing Parties against any one or more of the Released Parties,
whether any such Released Parties were named, served with process, or appeared
in the Action, which directly or indirectly arise out of or relate to (i) the
subject matter of the Action or any of the claims asserted in the Action, (ii)
the purchase or sale of IsoRay common stock by any of the Releasing Parties
during the Class Period, and/or (iii) any claims in connection with, based upon,
arising out of, or relating to the Settlement (but excluding any claims to
enforce the terms of the Settlement).

 

 3 

 

 

11.“Unknown Claims” mean all claims, demands, rights, liabilities, and causes of
action of every nature and description which any Settlement Class Member does
not know or suspect to exist in his, her or its favor at the time of the release
of the Released Parties which, if known by him, her or it, might have affected
his, her or its settlement with and release of the Released Parties, or might
have affected his, her or its decision not to opt-out or object to this
Settlement. With respect to any and all Released Claims, the Settling Parties
stipulate and agree that, upon the Effective Date, the Plaintiffs shall
expressly waive, and each of the Settlement Class Members shall be deemed to
have waived, and by operation of the Final Judgment shall have waived, the
provisions, rights and benefits of California Civil Code § 1542, which provides:
“A general release does not extend to claims which the creditor does Not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

12.I (we) acknowledge that I (we) may hereafter discover facts in addition to or
different from those which I (we) now know or believe to be true with respect to
the subject matter of the Released Claims, but expressly fully, finally and
forever settle and release, any and all Released Claims, known or unknown,
suspected or unsuspected, contingent or non-contingent, whether or not concealed
or hidden, which now exist, or heretofore have existed, upon any theory of law
or equity now existing or coming into existence in the future, including, but
not limited to, conduct which is negligent, intentional, with or without malice,
or a breach of fiduciary duty, law or rule, without regard to the subsequent
discovery or existence of such different or additional facts.

 

13.I (We) acknowledge that the inclusion of “Unknown Claims” in the definition
of claims released pursuant to the Settlement Stipulation was separately
bargained for and is a material element of the Settlement of which this release
is a part.

 

14.NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request, or may be requested, to submit information regarding
their transactions in electronic files. All Claimants MUST submit a manually
signed paper Proof of Claim and Release Form listing all their transactions
whether or not they also submit electronic copies. If you wish to file your
claim electronically, you must contact the Claims Administrator at
info@strategicclaims.net or visit their website at www.strategicclaims.net to
obtain the required file layout. No electronic files will be considered to have
been properly submitted unless the Claims Administrator issues to the Claimant a
written acknowledgment of receipt and acceptance of electronically submitted
data.

 

 4 

 

 

I.CLAIMANT INFORMATION

 

Name:

 

 

 

Address:

 

 

 

City: State:

ZIP:

 

Foreign Province:

Foreign Country:

 

Day Phone:

Evening Phone:

 

Email:

 

Social Security Number (for individuals):

 

 

OR Taxpayer Identification Number (for estates, trusts, corporations, etc.):    
       



II.SCHEDULE OF TRANSACTIONS IN ISORAY COMMON STOCK

 

Beginning Holdings:

A. State the total number of shares of IsoRay common stock held at the close of
trading on May 19, 2015 (must be documented).  If none, write “zero” or “0.”  

 

Purchases/Acquisitions:

B.Separately list each and every purchase of IsoRay common stock between May 20,
2015 and August 19, 2015, both dates inclusive, and provide the following
information (must be documented):

 

Trade Date (List
Chronologically)
(Month/Day/Year)   Number of Shares
Purchased/Acquired   Price per Share   Total Cost
(Excluding
Commissions,
Taxes, and Fees)                                                        

 

 5 

 

 

Sales:

C.Separately list each and every sale of IsoRay common stock between May 20,
2015 and August 19, 2015, both dates inclusive, and provide the following
information (must be documented):

 

Trade Date (List
Chronologically)
(Month/Day/Year)   Number of
Shares Sold   Price per Share   Total Cost
(Excluding
Commissions,
Taxes, and Fees)                                                        

 

Ending Holdings:

D. State the total number of shares of IsoRay common stock held at the close of
trading on August 19, 2015 (must be documented).    

 

If additional space is needed, attach separate, numbered sheets, giving all
required information, substantially in the same format, and print your name and
Social Security or Taxpayer Identification number at the top of each sheet.

 

III.SUBSTITUTE FORM W-9

 

Request for Taxpayer Identification Number:

 

Enter taxpayer identification number below for the Beneficial Owner(s). For most
individuals, this is your Social Security Number. The Internal Revenue Service
(“I.R.S.”) requires such taxpayer identification number. If you fail to provide
this information, your claim may be rejected.

 

Social Security Number (for individuals): or Taxpayer Identification Number (for
estates, trusts, corporations, etc.):

 

                                                                  

 

 

 

                                                                  

 

 

 6 

 

 

IV.CERTIFICATION

 

I (We) submit this Proof of Claim and Release Form under the terms of the
Stipulation of Settlement described in the Notice. I (We) also submit to the
jurisdiction of the United States District Court for the Eastern District of
Washington, with respect to my (our) claim as a Settlement Class Member and for
purposes of enforcing the release and covenant not to sue set forth herein. I
(We) further acknowledge that I am (we are) bound by and subject to the terms of
any judgment that may be entered in this Action. I (We) have not submitted any
other claim covering the same purchases or sales of IsoRay common stock during
the Class Period and know of no other Person having done so on my (our) behalf.

 

I (We) certify that I am (we are) NOT subject to backup withholding under the
provisions of Section 3406 (a)(1)(c) of the Internal Revenue Code because: (a) I
am (We are) exempt from backup withholding; or (b) I (We) have not been notified
by the I.R.S. that I am (we are) subject to backup withholding as a result of a
failure to report all interest or dividends; or (c) the I.R.S. has notified me
(us) that I am (we are) no longer subject to backup withholding.

 

NOTE: If you have been notified by the I.R.S. that you are subject to backup
withholding, please strike out the language that you are not subject to backup
withholding in the certification above.

 

UNDER THE PENALTIES OF PERJURY UNDER THE LAWS OF THE UNITED STATES, I (WE)
CERTIFY THAT ALL OF THE INFORMATION I (WE) PROVIDED ON THIS PROOF OF CLAIM AND
RELEASE FORM IS TRUE, CORRECT AND COMPLETE.

 

  Signature of Claimant (If this claim is being made on behalf of Joint
Claimants, then each must sign):           (Signature)           (Signature)    
      (Capacity of person(s) signing, e.g. beneficial purchaser(s), executor,
administrator, trustee, etc.)   ¨ Check here if proof of authority to file is
enclosed. (See Item 2 under Claimant’s Statement)

 

Date:                        

 

 7 

 

 

THIS PROOF OF CLAIM AND RELEASE FORM MUST BE POSTMARKED NO LATER THAN
_______________ AND MUST BE MAILED TO:

 

IsoRay Inc. Litigation

c/o Strategic Claims Services

600 N. Jackson St., Ste. 3

P.O. Box 230

Media, PA 19063

Tel.: 866-274-4004

Fax: 610-565-7985

info@strategicclaims.net

 

A Proof of Claim and Release Form received by the Claims Administrator shall be
deemed to have been submitted when posted, if mailed by ____________ and if a
postmark is indicated on the envelope and it is mailed first class and addressed
in accordance with the above instructions. In all other cases, a Proof of Claim
and Release Form shall be deemed to have been submitted when actually received
by the Claims Administrator.

 

You should be aware that it will take a significant amount of time to process
fully all of the Proof of Claim and Release Forms and to administer the
Settlement. This work will be completed as promptly as time permits, given the
need to investigate and tabulate each Proof of Claim and Release Form. Please
notify the Claims Administrator of any change of address.

 

REMINDER CHECKLIST

 

oPlease be sure to sign this Proof of Claim and Release Form on page ____. If
this Proof of Claim and Release Form is submitted on behalf of joint claimants,
then both claimants must sign.

 

oPlease remember to attach supporting documents. Do NOT send any stock
certificates. Keep copies of everything you submit.

 

oDo NOT use highlighter on the Proof of Claim and Release Form or any supporting
documents.

 

oIf you move or change your address, telephone number or email address, please
submit the new information to the Claims Administrator, as well as any other
information that will assist us in contacting you. NOTE: Failure to submit
updated information to the Claims Administrator may result in the Claims
Administrator’s inability to contact you regarding issues with your claim or
delivery of payment to you.

 

 8 

 

 

Exhibit B

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WASHINGTON

AT RICHLAND

 

 

 

 

In re IsoRay, Inc. Securities Litigation

 

 

 

Master File No. 4:15-cv-5046-LRS

 

[PROPOSED] ORDER AND FINAL JUDGMENT

 

Hon. Lonny R. Suko

 

 

On the ____ day of __________________, 2016, a hearing having been held before
this Court to determine: (1) whether the terms and conditions of the Stipulation
of Settlement dated September 23, 2016 (the “Stipulation”) are fair, reasonable
and adequate for the settlement of all claims asserted by (i) the Settlement
Class against (ii) Defendants IsoRay, Inc. (“IsoRay”) (collectively,
“Defendants”); and (2) whether to approve the proposed Plan of Allocation as a
fair and reasonable method to allocate the Net Settlement Fund among Settlement
Class Members; and

 

The Court having considered all matters submitted to it at the hearing and
otherwise; and

 

It appearing that the Notice substantially in the form approved by the Court in
the Court’s Order Preliminarily Approving Settlement and Providing For Notice
(“Preliminary Approval Order”) was mailed to all reasonably identifiable
Settlement Class Members; and

 

 1 

 

 

It appearing that the Summary Notice substantially in the form approved by the
Court in the Preliminary Approval Order was published in accordance with that
Order and the specifications of the Court;

 

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 

1.          All capitalized terms used herein have the same meanings as set
forth and defined in the Stipulation.

 

2.          The Court has jurisdiction over the subject matter of the
Litigation, Plaintiffs, all Settlement Class Members and Defendants to the
Litigation, including all Settlement Class Members who did not file, pursuant to
the Court’s Preliminary Approval Order dated ____________ __, 2016, a timely
request for exclusion from the Settlement Class by the requisite deadline.

 

3.          The Court finds that the prerequisites for a class action under Rule
23(a) and (b)(3) of the Federal Rules of Civil Procedure have been satisfied in
that: (a) the number of Settlement Class Members is so numerous that joinder of
all members thereof is impracticable; (b) there are questions of law and fact
common to the Settlement Class; (c) the claims of the Plaintiffs are typical of
the claims of the Settlement Class they seek to represent; (d) Plaintiffs fairly
and adequately represent the interests of the Settlement Class; (e) the
questions of law and fact common to the members of the Settlement Class
predominate over any questions affecting only individual members of the
Settlement Class; and (f) a class action is superior to other available methods
for the fair and efficient adjudication of this Litigation. The Settlement Class
is being certified for settlement purposes only.

 

 2 

 

 

4.          Pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil
Procedure, the Court hereby certifies as a Settlement Class Persons (including,
without limitation, their beneficiaries) who purchased the publicly traded
common stock of IsoRay between May 20, 2015 and May 21, 2015, inclusive, and
were damaged thereby. Excluded from the Settlement Class are: (i) Persons who
suffered no compensable losses (ii) Opt-Outs; and (iii) Defendants and any
entity in which the Defendants have a controlling interest, and the officers,
directors, affiliates, legal representatives, immediate family members, heirs,
successors, subsidiaries and/or assigns of any such individual or entity in
their capacity as such.

 

5.          Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Lead
and named Plaintiffs are certified as the class representatives on behalf of the
Settlement Class and Plaintiffs’ Counsel previously selected by Lead Plaintiffs
and appointed by the Court, is hereby appointed as Lead Counsel for the
Settlement Class (or “Class Counsel”).

 

6.          The Court hereby finds that the forms and methods of notifying the
Settlement Class of the terms and conditions of the Settlement met the
requirements of due process and Rule 23 of the Federal Rules of Civil Procedure,
Section 21D(a)(7) of the Exchange Act, 15 U.S.C. § 78u-4(a)(7), as amended by
the Private Securities Litigation Reform Act of 1995; constituted the best
notice practicable under the circumstances; and constituted due and sufficient
notice to all persons and entities entitled thereto of these proceedings and the
matters set forth herein, including the Settlement and Plan of Allocation, to
all Persons entitled to such notice. No Settlement Class Member is relieved from
the terms of the Settlement, including the releases provided for therein, based
upon the contention or proof that such Settlement Class Member failed to receive
actual or adequate notice. A full opportunity has been offered to the Settlement
Class Members to object to the proposed Settlement and to participate in the
hearing thereon. The Court further finds that the notice provisions of the Class
Action Fairness Act, 28 U.S.C. § 1715, were fully discharged. Thus, it is hereby
determined that all members of the Settlement Class are bound by this Order and
Final Judgment except those persons listed on Exhibit A to this Order and Final
Judgment.

 

 3 

 

 

7.          The Settlement is approved as fair, reasonable and adequate, and in
the best interests of the Settlement Class. Plaintiffs and Defendants are
directed to consummate the Settlement in accordance with the terms and
provisions of the Stipulation.

 

8.          The Litigation and the Amended Complaint (“Complaint”) are hereby
dismissed with prejudice and without costs.

 

9.          Plaintiffs and the Settlement Class Members, on behalf of
themselves, their parents, entities, associations, affiliates, subsidiaries,
predecessors, successors, assigns, attorneys, heirs, representatives,
administrators, executors, devisees, legatees, and estates, hereby release and
forever discharge the Released Persons from any and all Released Claims.
Plaintiffs and the Settlement Class Members, and anyone acting or purporting to
act for any of them, are hereby permanently and forever enjoined from
prosecuting, attempting to prosecute, or assisting others in the prosecution of
the Released Claims against the Released Persons.

 

 4 

 

 

10.        Each of the Defendants, including any and all of their respective
successors in interest or assigns, hereby releases and forever discharges any
and all Defendants’ claims which arise out of, concern or relate to the
institution, prosecution, settlement or dismissal of the Action against the
Plaintiffs, any of the Settlement Class Members and any of their counsel,
including Plaintiffs’ Counsel.

 

11.        The Court hereby finds that the proposed Plan of Allocation is a fair
and reasonable method to allocate the Net Settlement Fund among Settlement Class
Members.

 

12.        In accordance with 15 U.S.C. § 78u-4(f)(7) and any other applicable
law or regulation, any and all claims which are brought by any Person or entity
against Defendants (a) for contribution or indemnification arising out of any
Settled Claim, or (b) where the damage to the claimant is measured by reference
to the claimant’s liability to the Plaintiffs or the Settlement Class, are
hereby permanently barred and discharged. Any such claims brought by Defendants
against any Person or entity (other than Persons or entities whose liability to
Plaintiffs or the Settlement Class is extinguished by this Judgment) are
likewise permanently barred and discharged. Further, nothing in this Stipulation
shall apply to bar or otherwise affect any claim for insurance coverage by any
Defendant.

 

 5 

 

 

13.        The Court finds that all parties and their counsel have complied with
each requirement of Rule 11 of the Federal Rules of Civil Procedure as to all
proceedings herein.

 

14.        Neither this Order and Final Judgment, the Stipulation, nor any of
the negotiations, documents or proceedings connected with them shall be:

 

(a)          referred to or used against Defendants or against Plaintiffs or the
Settlement Class as evidence of wrongdoing by anyone;

 

(b)          construed against Defendants or against Plaintiffs or the
Settlement Class as an admission or concession that the consideration to be
given hereunder represents the amount which could be or would have been
recovered after trial;

 

(c)          construed as, or received in evidence as, an admission, concession
or presumption against the Settlement Class or any of them, that any of their
claims are without merit or that damages recoverable under the Complaint would
not have exceeded the Settlement Fund; or

 

(d)          used or construed as an admission of any fault, liability or
wrongdoing by any person or entity, or offered or received in evidence as an
admission, concession, presumption or inference against any of the Defendants in
any proceeding other than such proceedings as may be necessary to consummate or
enforce the Stipulation.

 

15.        Exclusive jurisdiction is hereby retained over Defendants and the
Settlement Class Members for all matters relating to the Litigation, including
the administration, interpretation, effectuation or enforcement of the
Stipulation or Settlement and this Order and Final Judgment, and including any
application for fees and expenses incurred in connection with administering and
distributing the settlement proceeds to the Settlement Class Members.

 

 6 

 

 

16.        Without further order of the Court, Defendants and Plaintiffs may
agree to reasonable extensions of time to carry out any of the provisions of the
Stipulation.

 

17.        There is no just reason for delay in the entry of this Order and
Final Judgment and immediate entry by the Clerk of the Court is directed
pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

 

18.        The finality of this Order and Final Judgment shall not be affected,
in any manner, by rulings that the Court may make on Plaintiffs’ Counsel’s
application for an award of attorneys’ fees and expenses and/or award to
Plaintiffs.

 

19.       In the event that the Settlement does not become final and effective
in accordance with the terms and conditions set forth in the Stipulation, then
this Order and Final Judgment shall be rendered null and void and be vacated and
the Settlement and all orders entered in connection therewith shall be rendered
null and void (except as provided in paragraphs 3, 4, 8.2, 9.1, 10.6, 10.7,
10.8, 10.9, and 12.1 in the Stipulation), and the parties shall be deemed to
have reverted to their respective status prior to the execution of this
Stipulation, and they shall proceed in all respects as if the Stipulation had
not been executed and the related orders had not been entered, preserving in
that event all of their respective claims and defenses in the Litigation, and
shall revert to their respective positions in the Litigation.

 

 7 

 

 

IT IS SO ORDERED.

 

Dated: _______________, 2016

 

      HON. LONNY R. SUKO   UNITED STATES DISTRICT JUDGE

 

 8 

 